Exhibit 10.1

 

 

EXECUTION COPY

 

CREDIT AGREEMENT

 

 

by and among

 

 

MAGNETEK, INC.

 

 

and

 

 

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO
as Borrowers,

 

 

THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,

 

 

and

 

 

WELLS FARGO FOOTHILL, INC.
as the Arranger and Administrative Agent

 

 

Dated as of September 30, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION

 

 

 

 

 

 

1.1

Definitions

 

 

 

 

 

 

1.2

Accounting Terms

 

 

 

 

 

 

1.3

Code

 

 

 

 

 

 

1.4

Construction

 

 

 

 

 

 

1.5

Schedules and Exhibits

 

 

 

 

 

2.

LOAN AND TERMS OF PAYMENT

 

 

 

 

 

 

2.1

Revolver Advances

 

 

 

 

 

 

2.2

[Reserved]

 

 

 

 

 

 

2.3

Borrowing Procedures and Settlements

 

 

 

 

 

 

2.4

Payments

 

 

 

 

 

 

2.5

Overadvances

 

 

 

 

 

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

 

 

 

 

 

 

2.7

Cash Management

 

 

 

 

 

 

2.8

Crediting Payments

 

 

 

 

 

 

2.9

Designated Account

 

 

 

 

 

 

2.10

Maintenance of Loan Account; Statements of Obligations

 

 

 

 

 

 

2.11

Fees

 

 

 

 

 

 

2.12

Letters of Credit

 

 

 

 

 

 

2.13

LIBOR Option

 

 

 

 

 

 

2.14

Capital Requirements

 

 

 

 

 

 

2.15

Joint and Several Liability of Borrowers

 

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

 

 

 

 

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

 

 

 

 

 

 

3.2

Conditions Precedent to all Extensions of Credit

 

 

 

 

 

 

3.3

Term

 

 

 

 

 

 

3.4

Effect of Termination

 

 

 

 

 

 

3.5

Early Termination by Borrowers

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

4.1

No Encumbrances; Properties

 

 

 

 

 

 

4.2

Eligible Accounts

 

 

 

 

 

 

4.3

Eligible Inventory

 

 

i

--------------------------------------------------------------------------------


 

 

4.4

Equipment

 

 

 

 

 

 

4.5

Location of Inventory and Equipment

 

 

 

 

 

 

4.6

Inventory Records

 

 

 

 

 

 

4.7

State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number and FEIN; Commercial Tort Claims; Legal and Trade Name;
Places of Business

 

 

 

 

 

 

4.8

Due Organization and Qualification; Subsidiaries

 

 

 

 

 

 

4.9

Due Authorization; No Conflict; Governmental Approvals; Enforceability

 

 

 

 

 

 

4.10

Litigation

 

 

 

 

 

 

4.11

No Material Adverse Change; Financial Condition

 

 

 

 

 

 

4.12

Solvency; Fraudulent Transfer

 

 

 

 

 

 

4.13

Employee Benefits

 

 

 

 

 

 

4.14

Environmental Condition

 

 

 

 

 

 

4.15

Intellectual Property

 

 

 

 

 

 

4.16

Leases

 

 

 

 

 

 

4.17

Deposit Accounts and Securities Accounts

 

 

 

 

 

 

4.18

Complete Disclosure

 

 

 

 

 

 

4.19 [a05-19630_1ex10d1.htm#a4_19Indebtedness_SetForthOnSched_201538]

Indebtedness [a05-19630_1ex10d1.htm#a4_19Indebtedness_SetForthOnSched_201538]

 

 

 

 

 

 

4.20 [a05-19630_1ex10d1.htm#a4_20MaterialContracts_SetForthOn_201539]

Material Contracts
[a05-19630_1ex10d1.htm#a4_20MaterialContracts_SetForthOn_201539]

 

 

 

 

 

 

4.21 [a05-19630_1ex10d1.htm#a4_21SecondLienLoanDocuments_TheB_201542]

Second Lien Loan Documents
[a05-19630_1ex10d1.htm#a4_21SecondLienLoanDocuments_TheB_201542]

 

 

 

 

 

 

4.22 [a05-19630_1ex10d1.htm#a4_22ComplianceWithLawEtc_NoBorro_201543]

Compliance with Law, Etc
[a05-19630_1ex10d1.htm#a4_22ComplianceWithLawEtc_NoBorro_201543]

 

 

 

 

 

 

4.23 [a05-19630_1ex10d1.htm#a4_23TaxesEtc_AllU_s_AndForeignFe_201544]

Taxes, Etc [a05-19630_1ex10d1.htm#a4_23TaxesEtc_AllU_s_AndForeignFe_201544]

 

 

 

 

 

 

4.24 [a05-19630_1ex10d1.htm#a4_24RegulationsTUAndX_NoBorrower_201552]

Regulations T, U and X
[a05-19630_1ex10d1.htm#a4_24RegulationsTUAndX_NoBorrower_201552]

 

 

 

 

 

 

4.25 [a05-19630_1ex10d1.htm#a4_25NatureOfBusiness_NoBorrowerG_201551]

Nature of Business
[a05-19630_1ex10d1.htm#a4_25NatureOfBusiness_NoBorrowerG_201551]

 

 

 

 

 

 

4.26 [a05-19630_1ex10d1.htm#a4_26AdverseAgreementsEtc_ExceptA_201551]

Adverse Agreements, Etc
[a05-19630_1ex10d1.htm#a4_26AdverseAgreementsEtc_ExceptA_201551]

 

 

 

 

 

 

4.27 [a05-19630_1ex10d1.htm#a4_27PermitsEtc_EachBorrowerEachG_201550]

Permits, Etc [a05-19630_1ex10d1.htm#a4_27PermitsEtc_EachBorrowerEachG_201550]

 

 

 

 

 

 

4.28 [a05-19630_1ex10d1.htm#a4_28OperatingLeaseObligations_No_201549]

Operating Lease Obligations
[a05-19630_1ex10d1.htm#a4_28OperatingLeaseObligations_No_201549]

 

 

 

 

 

 

4.29 [a05-19630_1ex10d1.htm#a4_29Insurance_EachBorrowerEachGu_201548]

Insurance [a05-19630_1ex10d1.htm#a4_29Insurance_EachBorrowerEachGu_201548]

 

 

 

 

 

 

4.30 [a05-19630_1ex10d1.htm#a4_30HoldingCompanyAndInvestmentC_201553]

Holding Company and Investment Company Acts
[a05-19630_1ex10d1.htm#a4_30HoldingCompanyAndInvestmentC_201553]

 

 

 

 

 

 

4.31 [a05-19630_1ex10d1.htm#a4_31EmployeeAndLaborMatters_Ther_201554]

Employee and Labor Matters
[a05-19630_1ex10d1.htm#a4_31EmployeeAndLaborMatters_Ther_201554]

 

 

 

 

 

 

4.32 [a05-19630_1ex10d1.htm#a4_32CustomersAndSuppliers_ThereE_201556]

Customers and Suppliers
[a05-19630_1ex10d1.htm#a4_32CustomersAndSuppliers_ThereE_201556]

 

 

 

 

 

 

4.33 [a05-19630_1ex10d1.htm#a4_33NoBankruptcyFiling_NoBorrowe_201559]

No Bankruptcy Filing
[a05-19630_1ex10d1.htm#a4_33NoBankruptcyFiling_NoBorrowe_201559]

 

 

 

 

 

 

4.34 [a05-19630_1ex10d1.htm#a4_34SeparateExistence__201559]

Separate Existence [a05-19630_1ex10d1.htm#a4_34SeparateExistence__201559]

 

 

 

 

 

 

4.35 [a05-19630_1ex10d1.htm#a4_35ExcludedForeignSubsidiaries__201601]

Excluded Foreign Subsidiaries
[a05-19630_1ex10d1.htm#a4_35ExcludedForeignSubsidiaries__201601]

 

 

ii

--------------------------------------------------------------------------------


 

 

4.36 [a05-19630_1ex10d1.htm#a4_36RepresentationsAndWarranties_201601]

Representations and Warranties in Documents; No Default
[a05-19630_1ex10d1.htm#a4_36RepresentationsAndWarranties_201601]

 

 

 

 

 

5. [a05-19630_1ex10d1.htm#a5_AffirmativeCovenants__201604]

AFFIRMATIVE COVENANTS [a05-19630_1ex10d1.htm#a5_AffirmativeCovenants__201604]

 

 

 

 

 

 

5.1 [a05-19630_1ex10d1.htm#a5_1AccountingSystem_MaintainASys_201605]

Accounting System
[a05-19630_1ex10d1.htm#a5_1AccountingSystem_MaintainASys_201605]

 

 

 

 

 

 

5.2 [a05-19630_1ex10d1.htm#a5_2CollateralReporting_ProvideAg_201606]

Collateral Reporting
[a05-19630_1ex10d1.htm#a5_2CollateralReporting_ProvideAg_201606]

 

 

 

 

 

 

5.3 [a05-19630_1ex10d1.htm#a5_3FinancialStatementsReportsCer_201607]

Financial Statements, Reports, Certificates
[a05-19630_1ex10d1.htm#a5_3FinancialStatementsReportsCer_201607]

 

 

 

 

 

 

5.4 [a05-19630_1ex10d1.htm#a5_4GuarantorReports_CauseEachGua_201608]

Guarantor Reports
[a05-19630_1ex10d1.htm#a5_4GuarantorReports_CauseEachGua_201608]

 

 

 

 

 

 

5.5 [a05-19630_1ex10d1.htm#a5_5Inspection_PermitAgentEachLen_201611]

Inspection [a05-19630_1ex10d1.htm#a5_5Inspection_PermitAgentEachLen_201611]

 

 

 

 

 

 

5.6 [a05-19630_1ex10d1.htm#a5_6MaintenanceOfProperties_Maint_201612]

Maintenance of Properties
[a05-19630_1ex10d1.htm#a5_6MaintenanceOfProperties_Maint_201612]

 

 

 

 

 

 

5.7 [a05-19630_1ex10d1.htm#a5_7reserved__201614]

[Reserved] [a05-19630_1ex10d1.htm#a5_7reserved__201614]

 

 

 

 

 

 

5.8 [a05-19630_1ex10d1.htm#a5_8Insurance__201616]

Insurance [a05-19630_1ex10d1.htm#a5_8Insurance__201616]

 

 

 

 

 

 

5.9 [a05-19630_1ex10d1.htm#a5_9LocationOfInventoryAndEquipme_201622]

Location of Inventory and Equipment
[a05-19630_1ex10d1.htm#a5_9LocationOfInventoryAndEquipme_201622]

 

 

 

 

 

 

5.10 [a05-19630_1ex10d1.htm#a5_10ComplianceWithLawsEtc_Comply_201620]

Compliance with Laws, Etc
[a05-19630_1ex10d1.htm#a5_10ComplianceWithLawsEtc_Comply_201620]

 

 

 

 

 

 

5.11 [a05-19630_1ex10d1.htm#a5_11Leases_PayWhenDueAllRentsAnd_201619]

Leases [a05-19630_1ex10d1.htm#a5_11Leases_PayWhenDueAllRentsAnd_201619]

 

 

 

 

 

 

5.12 [a05-19630_1ex10d1.htm#a5_12Existence_MaintainAndPreserv_201624]

Existence [a05-19630_1ex10d1.htm#a5_12Existence_MaintainAndPreserv_201624]

 

 

 

 

 

 

5.13 [a05-19630_1ex10d1.htm#a5_13Environmental__201630]

Environmental [a05-19630_1ex10d1.htm#a5_13Environmental__201630]

 

 

 

 

 

 

5.14 [a05-19630_1ex10d1.htm#a5_14DisclosureUpdates_PromptlyAn_201628]

Disclosure Updates
[a05-19630_1ex10d1.htm#a5_14DisclosureUpdates_PromptlyAn_201628]

 

 

 

 

 

 

5.15 [a05-19630_1ex10d1.htm#a5_15ControlAgreements_TakeAllRea_201626]

Control Agreements
[a05-19630_1ex10d1.htm#a5_15ControlAgreements_TakeAllRea_201626]

 

 

 

 

 

 

5.16 [a05-19630_1ex10d1.htm#a5_16FormationOfSubsidiaries_AtTh_201631]

Formation of Subsidiaries
[a05-19630_1ex10d1.htm#a5_16FormationOfSubsidiaries_AtTh_201631]

 

 

 

 

 

 

5.17 [a05-19630_1ex10d1.htm#a5_17ErisaCompliance__201634]

ERISA Compliance [a05-19630_1ex10d1.htm#a5_17ErisaCompliance__201634]

 

 

 

 

 

 

5.18 [a05-19630_1ex10d1.htm#a5_18SecondLienLoanDocuments__201639]

Second Lien Loan Documents
[a05-19630_1ex10d1.htm#a5_18SecondLienLoanDocuments__201639]

 

 

 

 

 

 

5.19 [a05-19630_1ex10d1.htm#a5_19CompletionOfMagnetekAdsSale__201641]

Completion of Magnetek ADS Sale
[a05-19630_1ex10d1.htm#a5_19CompletionOfMagnetekAdsSale__201641]

 

 

 

 

 

 

5.20 [a05-19630_1ex10d1.htm#a5_20ObtainingOfPermitsEtc_Obtain_201642]

Obtaining of Permits, Etc
[a05-19630_1ex10d1.htm#a5_20ObtainingOfPermitsEtc_Obtain_201642]

 

 

 

 

 

 

5.21 [a05-19630_1ex10d1.htm#a5_21Subordination_CauseAllIndebt_201642]

Subordination [a05-19630_1ex10d1.htm#a5_21Subordination_CauseAllIndebt_201642]

 

 

 

 

 

 

5.22 [a05-19630_1ex10d1.htm#a5_22AfterAcquiredProperty_UponTh_201643]

After Acquired Property
[a05-19630_1ex10d1.htm#a5_22AfterAcquiredProperty_UponTh_201643]

 

 

 

 

 

 

5.23 [a05-19630_1ex10d1.htm#a5_23FurtherAssurances_TakeSuchAc_201647]

Further Assurances
[a05-19630_1ex10d1.htm#a5_23FurtherAssurances_TakeSuchAc_201647]

 

 

 

 

 

 

5.24 [a05-19630_1ex10d1.htm#a5_24PostclosingRequirements__201650]

Post-Closing Requirements
[a05-19630_1ex10d1.htm#a5_24PostclosingRequirements__201650]

 

 

 

 

 

6. [a05-19630_1ex10d1.htm#a6_NegativeCovenants__201652]

NEGATIVE COVENANTS [a05-19630_1ex10d1.htm#a6_NegativeCovenants__201652]

 

 

 

 

 

 

6.1 [a05-19630_1ex10d1.htm#a6_1Indebtedness_CreateIncurAssum_201658]

Indebtedness [a05-19630_1ex10d1.htm#a6_1Indebtedness_CreateIncurAssum_201658]

 

 

 

 

 

 

6.2 [a05-19630_1ex10d1.htm#a6_2Liens_CreateIncurAssumeOrSuff_201658]

Liens [a05-19630_1ex10d1.htm#a6_2Liens_CreateIncurAssumeOrSuff_201658]

 

 

 

 

 

 

6.3 [a05-19630_1ex10d1.htm#a6_3RestrictionsOnFundamentalChan_201700]

Restrictions on Fundamental Changes
[a05-19630_1ex10d1.htm#a6_3RestrictionsOnFundamentalChan_201700]

 

 

 

 

 

 

6.4 [a05-19630_1ex10d1.htm#a6_4DisposalOfAssets_OtherThanPer_201702]

Disposal of Assets
[a05-19630_1ex10d1.htm#a6_4DisposalOfAssets_OtherThanPer_201702]

 

 

 

 

 

 

6.5 [a05-19630_1ex10d1.htm#a6_5reserved__201702]

[Reserved.] [a05-19630_1ex10d1.htm#a6_5reserved__201702]

 

 

 

 

 

 

6.6 [a05-19630_1ex10d1.htm#a6_6NatureOfBusiness_MakeAnyChang_201707]

Nature of Business
[a05-19630_1ex10d1.htm#a6_6NatureOfBusiness_MakeAnyChang_201707]

 

 

iii

--------------------------------------------------------------------------------


 

 

6.7 [a05-19630_1ex10d1.htm#a6_7PaymentsAndAmendmentsEtc__201708]

Payments and Amendments, etc
[a05-19630_1ex10d1.htm#a6_7PaymentsAndAmendmentsEtc__201708]

 

 

 

 

 

 

6.8 [a05-19630_1ex10d1.htm#a6_8ChangeOfControl_CausePermitOr_201711]

Change of Control
[a05-19630_1ex10d1.htm#a6_8ChangeOfControl_CausePermitOr_201711]

 

 

 

 

 

 

6.9 [a05-19630_1ex10d1.htm#a6_9Consignments_ConsignAnyOfThei_201711]

Consignments [a05-19630_1ex10d1.htm#a6_9Consignments_ConsignAnyOfThei_201711]

 

 

 

 

 

 

6.10 [a05-19630_1ex10d1.htm#a6_10DistributionsRestrictedPayme_201712]

Distributions; Restricted Payments
[a05-19630_1ex10d1.htm#a6_10DistributionsRestrictedPayme_201712]

 

 

 

 

 

 

6.11 [a05-19630_1ex10d1.htm#a6_11AccountingMethods_ModifyOrCh_201715]

Accounting Methods
[a05-19630_1ex10d1.htm#a6_11AccountingMethods_ModifyOrCh_201715]

 

 

 

 

 

 

6.12 [a05-19630_1ex10d1.htm#a6_12Investments_MakeOrCommitOrAg_201716]

Investments [a05-19630_1ex10d1.htm#a6_12Investments_MakeOrCommitOrAg_201716]

 

 

 

 

 

 

6.13 [a05-19630_1ex10d1.htm#a6_13TransactionsWithAffiliates_E_201718]

Transactions with Affiliates
[a05-19630_1ex10d1.htm#a6_13TransactionsWithAffiliates_E_201718]

 

 

 

 

 

 

6.14 [a05-19630_1ex10d1.htm#a6_14UseOfProceeds_UseTheProceeds_201719]

Use of Proceeds [a05-19630_1ex10d1.htm#a6_14UseOfProceeds_UseTheProceeds_201719]

 

 

 

 

 

 

6.15 [a05-19630_1ex10d1.htm#a6_15InventoryAndEquipmentWithBai_201722]

Inventory and Equipment with Bailees
[a05-19630_1ex10d1.htm#a6_15InventoryAndEquipmentWithBai_201722]

 

 

 

 

 

 

6.16 [a05-19630_1ex10d1.htm#a6_16FinancialCovenants__201723]

Financial Covenants [a05-19630_1ex10d1.htm#a6_16FinancialCovenants__201723]

 

 

 

 

 

 

6.17 [a05-19630_1ex10d1.htm#a6_17Erisa_aTerminateOrPermitAnyO_201726]

ERISA [a05-19630_1ex10d1.htm#a6_17Erisa_aTerminateOrPermitAnyO_201726]

 

 

 

 

 

 

6.18 [a05-19630_1ex10d1.htm#a6_18LeaseObligations_CreateIncur_201727]

Lease Obligations
[a05-19630_1ex10d1.htm#a6_18LeaseObligations_CreateIncur_201727]

 

 

 

 

 

 

6.19 [a05-19630_1ex10d1.htm#a6_19FederalReserveRegulations_Pe_201729]

Federal Reserve Regulations
[a05-19630_1ex10d1.htm#a6_19FederalReserveRegulations_Pe_201729]

 

 

 

 

 

 

6.20 [a05-19630_1ex10d1.htm#a6_20LimitationsOnDividendsAndOth_201729]

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries
[a05-19630_1ex10d1.htm#a6_20LimitationsOnDividendsAndOth_201729]

 

 

 

 

 

 

6.21 [a05-19630_1ex10d1.htm#a6_21LimitationOnIssuanceOfCapita_201732]

Limitation on Issuance of Capital Stock
[a05-19630_1ex10d1.htm#a6_21LimitationOnIssuanceOfCapita_201732]

 

 

 

 

 

 

6.22 [a05-19630_1ex10d1.htm#a6_22InvestmentCompanyActOf1940_E_201731]

Investment Company Act of 1940
[a05-19630_1ex10d1.htm#a6_22InvestmentCompanyActOf1940_E_201731]

 

 

 

 

 

 

6.23 [a05-19630_1ex10d1.htm#a6_23Environmental_PermitTheUseHa_201740]

Environmental [a05-19630_1ex10d1.htm#a6_23Environmental_PermitTheUseHa_201740]

 

 

 

 

 

 

6.24 [a05-19630_1ex10d1.htm#a6_24ExcludedForeignSubsidiaries__201741]

Excluded Foreign Subsidiaries
[a05-19630_1ex10d1.htm#a6_24ExcludedForeignSubsidiaries__201741]

 

 

 

 

 

7. [a05-19630_1ex10d1.htm#a7_EventsOfDefault__201745]

EVENTS OF DEFAULT [a05-19630_1ex10d1.htm#a7_EventsOfDefault__201745]

 

 

 

 

 

8. [a05-19630_1ex10d1.htm#a8_TheLenderGroupsRightsAndRemedi_201800]

THE LENDER GROUP’S RIGHTS AND REMEDIES
[a05-19630_1ex10d1.htm#a8_TheLenderGroupsRightsAndRemedi_201800]

 

 

 

 

 

 

8.1 [a05-19630_1ex10d1.htm#a8_1RightsAndRemedies_UponTheOccu_201801]

Rights and Remedies
[a05-19630_1ex10d1.htm#a8_1RightsAndRemedies_UponTheOccu_201801]

 

 

 

 

 

 

8.2 [a05-19630_1ex10d1.htm#a8_2RemediesCumulative_TheRightsA_201805]

Remedies Cumulative
[a05-19630_1ex10d1.htm#a8_2RemediesCumulative_TheRightsA_201805]

 

 

 

 

 

9. [a05-19630_1ex10d1.htm#a9_TaxesAndExpenses__201807]

TAXES AND EXPENSES [a05-19630_1ex10d1.htm#a9_TaxesAndExpenses__201807]

 

 

 

 

 

10. [a05-19630_1ex10d1.htm#a10_WaiversIndemnification__201811]

WAIVERS; INDEMNIFICATION
[a05-19630_1ex10d1.htm#a10_WaiversIndemnification__201811]

 

 

 

 

 

 

10.1 [a05-19630_1ex10d1.htm#a10_1DemandProtestEtc_EachBorrowe_201810]

Demand; Protest; etc
[a05-19630_1ex10d1.htm#a10_1DemandProtestEtc_EachBorrowe_201810]

 

 

 

 

 

 

10.2 [a05-19630_1ex10d1.htm#a10_2TheLenderGroupsLiabilityForC_201813]

The Lender Group’s Liability for Collateral
[a05-19630_1ex10d1.htm#a10_2TheLenderGroupsLiabilityForC_201813]

 

 

 

 

 

 

10.3 [a05-19630_1ex10d1.htm#a10_3Indemnification_EachBorrower_201814]

Indemnification [a05-19630_1ex10d1.htm#a10_3Indemnification_EachBorrower_201814]

 

 

 

 

 

 

10.4 [a05-19630_1ex10d1.htm#a10_4WaiverOfConsequentialDamages_201816]

Waiver of Consequential Damages, Etc
[a05-19630_1ex10d1.htm#a10_4WaiverOfConsequentialDamages_201816]

 

 

 

 

 

11. [a05-19630_1ex10d1.htm#a11_Notices__201821]

NOTICES [a05-19630_1ex10d1.htm#a11_Notices__201821]

 

 

 

 

 

12. [a05-19630_1ex10d1.htm#a12_ChoiceOfLawAndVenueJuryTrialW_201824]

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
[a05-19630_1ex10d1.htm#a12_ChoiceOfLawAndVenueJuryTrialW_201824]

 

 

 

 

 

13. [a05-19630_1ex10d1.htm#a13_AssignmentsAndParticipationsS_201826]

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
[a05-19630_1ex10d1.htm#a13_AssignmentsAndParticipationsS_201826]

 

 

iv

--------------------------------------------------------------------------------


 

 

13.1 [a05-19630_1ex10d1.htm#a13_1AssignmentsAndParticipations_201833]

Assignments and Participations
[a05-19630_1ex10d1.htm#a13_1AssignmentsAndParticipations_201833]

 

 

 

 

 

 

13.2 [a05-19630_1ex10d1.htm#a13_2Successors_ThisAgreementShal_201837]

Successors [a05-19630_1ex10d1.htm#a13_2Successors_ThisAgreementShal_201837]

 

 

 

 

 

14. [a05-19630_1ex10d1.htm#a14_AmendmentsWaivers__201839]

AMENDMENTS; WAIVERS [a05-19630_1ex10d1.htm#a14_AmendmentsWaivers__201839]

 

 

 

 

 

 

14.1 [a05-19630_1ex10d1.htm#a14_1AmendmentsAndWaivers_NoAmend_201839]

Amendments and Waivers
[a05-19630_1ex10d1.htm#a14_1AmendmentsAndWaivers_NoAmend_201839]

 

 

 

 

 

 

14.2 [a05-19630_1ex10d1.htm#a14_2ReplacementOfHoldoutLender__201841]

Replacement of Holdout Lender
[a05-19630_1ex10d1.htm#a14_2ReplacementOfHoldoutLender__201841]

 

 

 

 

 

 

14.3 [a05-19630_1ex10d1.htm#a14_3NoWaiversCumulativeRemedies__201843]

No Waivers; Cumulative Remedies
[a05-19630_1ex10d1.htm#a14_3NoWaiversCumulativeRemedies__201843]

 

 

 

 

 

15. [a05-19630_1ex10d1.htm#a15_AgentTheLenderGroup__201845]

AGENT; THE LENDER GROUP [a05-19630_1ex10d1.htm#a15_AgentTheLenderGroup__201845]

 

 

 

 

 

 

15.1 [a05-19630_1ex10d1.htm#a15_1AppointmentAndAuthorizationO_201846]

Appointment and Authorization of Agent
[a05-19630_1ex10d1.htm#a15_1AppointmentAndAuthorizationO_201846]

 

 

 

 

 

 

15.2 [a05-19630_1ex10d1.htm#a15_2DelegationOfDuties_AgentMayE_201847]

Delegation of Duties
[a05-19630_1ex10d1.htm#a15_2DelegationOfDuties_AgentMayE_201847]

 

 

 

 

 

 

15.3 [a05-19630_1ex10d1.htm#a15_3LiabilityOfAgent_NoneOfTheAg_201849]

Liability of Agent
[a05-19630_1ex10d1.htm#a15_3LiabilityOfAgent_NoneOfTheAg_201849]

 

 

 

 

 

 

15.4 [a05-19630_1ex10d1.htm#a15_4RelianceByAgent_AgentShallBe_201851]

Reliance by Agent
[a05-19630_1ex10d1.htm#a15_4RelianceByAgent_AgentShallBe_201851]

 

 

 

 

 

 

15.5 [a05-19630_1ex10d1.htm#a15_5NoticeOfDefaultOrEventOfDefa_201853]

Notice of Default or Event of Default
[a05-19630_1ex10d1.htm#a15_5NoticeOfDefaultOrEventOfDefa_201853]

 

 

 

 

 

 

15.6 [a05-19630_1ex10d1.htm#a15_6CreditDecision_EachLenderAck_201856]

Credit Decision [a05-19630_1ex10d1.htm#a15_6CreditDecision_EachLenderAck_201856]

 

 

 

 

 

 

15.7 [a05-19630_1ex10d1.htm#a15_7CostsAndExpensesIndemnificat_201854]

Costs and Expenses; Indemnification
[a05-19630_1ex10d1.htm#a15_7CostsAndExpensesIndemnificat_201854]

 

 

 

 

 

 

15.8 [a05-19630_1ex10d1.htm#a15_8AgentInIndividualCapacity_Wf_201858]

Agent in Individual Capacity
[a05-19630_1ex10d1.htm#a15_8AgentInIndividualCapacity_Wf_201858]

 

 

 

 

 

 

15.9 [a05-19630_1ex10d1.htm#a15_9SuccessorAgent_AgentMayResig_201900]

Successor Agent [a05-19630_1ex10d1.htm#a15_9SuccessorAgent_AgentMayResig_201900]

 

 

 

 

 

 

15.10 [a05-19630_1ex10d1.htm#a15_10LenderInIndividualCapacity__201901]

Lender in Individual Capacity
[a05-19630_1ex10d1.htm#a15_10LenderInIndividualCapacity__201901]

 

 

 

 

 

 

15.11 [a05-19630_1ex10d1.htm#a15_11WithholdingTaxes__201902]

Withholding Taxes [a05-19630_1ex10d1.htm#a15_11WithholdingTaxes__201902]

 

 

 

 

 

 

15.12 [a05-19630_1ex10d1.htm#a15_12CollateralMatters__201906]

Collateral Matters [a05-19630_1ex10d1.htm#a15_12CollateralMatters__201906]

 

 

 

 

 

 

15.13 [a05-19630_1ex10d1.htm#a15_13RestrictionsOnActionsByLend_201907]

Restrictions on Actions by Lenders; Sharing of Payments
[a05-19630_1ex10d1.htm#a15_13RestrictionsOnActionsByLend_201907]

 

 

 

 

 

 

15.14 [a05-19630_1ex10d1.htm#a15_14AgencyForPerfection_AgentHe_201910]

Agency for Perfection
[a05-19630_1ex10d1.htm#a15_14AgencyForPerfection_AgentHe_201910]

 

 

 

 

 

 

15.15 [a05-19630_1ex10d1.htm#a15_15PaymentsByAgentToTheLenders_201911]

Payments by Agent to the Lenders
[a05-19630_1ex10d1.htm#a15_15PaymentsByAgentToTheLenders_201911]

 

 

 

 

 

 

15.16 [a05-19630_1ex10d1.htm#a15_16ConcerningTheCollateralAndR_201911]

Concerning the Collateral and Related Loan Documents
[a05-19630_1ex10d1.htm#a15_16ConcerningTheCollateralAndR_201911]

 

 

 

 

 

 

15.17 [a05-19630_1ex10d1.htm#a15_17FieldAuditsAndExaminationRe_201913]

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
[a05-19630_1ex10d1.htm#a15_17FieldAuditsAndExaminationRe_201913]

 

 

 

 

 

 

15.18 [a05-19630_1ex10d1.htm#a15_18SeveralObligationsNoLiabili_201917]

Several Obligations; No Liability
[a05-19630_1ex10d1.htm#a15_18SeveralObligationsNoLiabili_201917]

 

 

 

 

 

 

15.19 [a05-19630_1ex10d1.htm#a15_19BankProductProviders_EachBa_201920]

Bank Product Providers
[a05-19630_1ex10d1.htm#a15_19BankProductProviders_EachBa_201920]

 

 

 

 

 

16. [a05-19630_1ex10d1.htm#a16_GeneralProvisions__201919]

GENERAL PROVISIONS [a05-19630_1ex10d1.htm#a16_GeneralProvisions__201919]

 

 

 

 

 

 

16.1 [a05-19630_1ex10d1.htm#a16_1Effectiveness_ThisAgreementS_201922]

Effectiveness [a05-19630_1ex10d1.htm#a16_1Effectiveness_ThisAgreementS_201922]

 

 

 

 

 

 

16.2 [a05-19630_1ex10d1.htm#a16_2SectionHeadings_HeadingsAndN_201922]

Section Headings
[a05-19630_1ex10d1.htm#a16_2SectionHeadings_HeadingsAndN_201922]

 

 

 

 

 

 

16.3 [a05-19630_1ex10d1.htm#a16_3Interpretation_NeitherThisAg_201923]

Interpretation [a05-19630_1ex10d1.htm#a16_3Interpretation_NeitherThisAg_201923]

 

 

 

 

 

 

16.4 [a05-19630_1ex10d1.htm#a16_4SeverabilityOfProvisions_Eac_201929]

Severability of Provisions
[a05-19630_1ex10d1.htm#a16_4SeverabilityOfProvisions_Eac_201929]

 

 

 

 

 

 

16.5 [a05-19630_1ex10d1.htm#a16_5CounterpartsElectronicExecut_201929]

Counterparts; Electronic Execution
[a05-19630_1ex10d1.htm#a16_5CounterpartsElectronicExecut_201929]

 

 

v

--------------------------------------------------------------------------------


 

 

16.6 [a05-19630_1ex10d1.htm#a16_6RevivalAndReinstatementOfObl_201934]

Revival and Reinstatement of Obligations
[a05-19630_1ex10d1.htm#a16_6RevivalAndReinstatementOfObl_201934]

 

 

 

 

 

 

16.7 [a05-19630_1ex10d1.htm#a16_7Confidentiality_AgentAndLend_201932]

Confidentiality [a05-19630_1ex10d1.htm#a16_7Confidentiality_AgentAndLend_201932]

 

 

 

 

 

 

16.8 [a05-19630_1ex10d1.htm#a16_8Integration_ThisAgreementTog_201935]

Integration [a05-19630_1ex10d1.htm#a16_8Integration_ThisAgreementTog_201935]

 

 

 

 

 

 

16.9 [a05-19630_1ex10d1.htm#a16_9ParentAsAgentForBorrowers_Ea_201935]

Parent as Agent for Borrowers
[a05-19630_1ex10d1.htm#a16_9ParentAsAgentForBorrowers_Ea_201935]

 

 

 

 

 

 

16.10 [a05-19630_1ex10d1.htm#a16_10PublicDisclosure_ParentBorr_201937]

Public Disclosure
[a05-19630_1ex10d1.htm#a16_10PublicDisclosure_ParentBorr_201937]

 

 

 

 

 

 

16.11 [a05-19630_1ex10d1.htm#a16_11BorrowingsUponPartialReleas_201938]

Borrowings Upon Partial Release of Availability Block
[a05-19630_1ex10d1.htm#a16_11BorrowingsUponPartialReleas_201938]

 

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of September 30,
2005, by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), and WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and MAGNETEK, INC.,
a Delaware corporation (“Parent”), and each of Parent’s Subsidiaries identified
on the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower,” and individually and
collectively, jointly and severally, as the “Borrowers”).

 

The parties agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1                                 Definitions.  Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1.2                                 Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  When
used herein, the term “financial statements” shall include the notes and
schedules thereto, if any.  Whenever the term “Borrowers” or the term “Parent”
is used in respect of a financial covenant or a related definition, it shall be
understood to mean Parent and its Subsidiaries on a consolidated basis unless
the context clearly requires otherwise.

 

1.3                                 Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein, provided, however, that to the extent that the
Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in
Article 9 shall govern; and when used to define a category or categories of
collateral owned or hereafter acquired by any Borrower or Guarantor which may be
subject to the provisions of the PPSA, then such term shall include the
equivalent category or categories of collateral under the PPSA.

 

1.4                                 Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be.  Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified.  Any reference in this
Agreement or in the other Loan Documents to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of this Agreement.  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein or in the other Loan Documents shall be satisfied by
the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.  References to statutes or regulations are to be
construed as including all statutory and regulatory provisions consolidating,
amending, supplementing, interpreting, or replacing the statute or regulation
referred to.

 

1

--------------------------------------------------------------------------------


 

1.5                                 Schedules and Exhibits.  All of the
schedules and exhibits attached to this Agreement shall be deemed incorporated
herein by reference.

 

2.                                      LOAN AND TERMS OF PAYMENT.

 

2.1                                 Revolver Advances.

 

(a)                                  Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Lender with a Commitment
agrees (severally, not jointly or jointly and severally) to make advances
(“Advances”) to Borrowers in an amount at any one time outstanding not to exceed
such Lender’s Pro Rata Share of an amount equal to the least of: (i) the Maximum
Revolver Amount less the sum of (A) the Letter of Credit Usage plus (B) the
Availability Block, (ii) the Borrowing Base less the sum of (A) the Letter of
Credit Usage plus (B) the Availability Block, or (iii) the Total Debt Limiter
less the sum of (A) the Letter of Credit Usage, plus (B) the Availability Block
plus (C) the outstanding principal balance of the Second Lien Indebtedness.

 

(b)                                 Anything to the contrary in this Section 2.1
notwithstanding, Agent shall have the right to establish reserves in such
amounts, and with respect to such matters, as Agent in its Permitted Discretion
shall deem necessary or appropriate, against the Borrowing Base, including
reserves (i) with respect to (A) sums that Borrowers are required to pay by any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (B) amounts
owing by Borrowers or their respective Subsidiaries to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to the Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under Applicable Law) in and to such item of
the Collateral, and (ii) after the occurrence and during the continuance of an
Event of Default, with respect to such other matters as Agent in its Permitted
Discretion shall deem necessary or appropriate.

 

(c)                                  Amounts borrowed pursuant to this
Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.

 

2.2                                 [Reserved].

 

2.3                                 Borrowing Procedures and Settlements.

 

(a)                                  Procedure for Borrowing.  Each Borrowing
shall be made by an irrevocable written request by an Authorized Person
delivered to Agent.  If Swing Lender is obligated to make a Swing Loan pursuant
to Section 2.3(b) below, such notice must be received by Agent no later than
10:00 a.m. (California time) on the Business Day that is the requested Funding
Date specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day; provided, however, that if Swing Lender is
not obligated to make a Swing Loan as to a requested Borrowing, such notice must
be received by Agent no later than 10:00 a.m. (California time) on the Business
Day prior to the date that is the requested Funding Date.  At Agent’s election,
in lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time.  In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Making of Swing Loans.  In the case of a
request for an Advance and so long as either (i) the aggregate amount of Swing
Loans made since the last Settlement Date plus the amount of the requested
Advance does not exceed $2,000,000, or (ii) Swing Lender, in its sole
discretion, shall agree to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender, as a Lender, shall make an Advance in the amount of
such Borrowing (any such Advance made solely by Swing Lender as a Lender
pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and such
Advances being referred to collectively as “Swing Loans”) available to
Administrative Borrower on the Funding Date applicable thereto by transferring
immediately available funds to Administrative Borrower’s Designated Account. 
Each Swing Loan shall be deemed to be an Advance hereunder and shall be subject
to all the terms and conditions applicable to other Advances, except that all
payments on any Swing Loan shall be payable to Swing Lender as a Lender solely
for its own account.  Subject to the provisions of Section 2.3(d)(ii), Swing
Lender as a Lender shall not make and shall not be obligated to make any Swing
Loan if Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date.  Swing Lender as a
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan.  The Swing Loans shall
be secured by the Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Advances that are Base Rate
Loans.

 

(c)                                  Making of Loans.

 

(i)                                     In the event that Swing Lender is not
obligated to make a Swing Loan, then promptly after receipt of a request for a
Borrowing pursuant to Section 2.3(a), Agent shall notify the Lenders, not later
than 1:00 p.m. (California time) on the Business Day immediately preceding the
Funding Date applicable thereto, by telecopy, telephone, or other similar form
of transmission, of the requested Borrowing.  Each Lender shall make the amount
of such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Administrative Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to Administrative Borrower’s Designated Account; provided, however, that,
subject to the provisions of Section 2.3(d)(ii), Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Advance if
Agent shall have actual knowledge that (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

(ii)                                  Unless Agent receives notice from a Lender
prior to 9:00 a.m. (California time) on the date of a Borrowing, that such
Lender will not make available as and when required hereunder to Agent for the
account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers on such date a corresponding amount.  If and to the
extent any Lender shall not have made its full amount available to Agent in
immediately available funds and Agent in such circumstances has made available
to Borrowers such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period.  A notice submitted by
Agent to any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error.  If such amount is so made available, such
payment to Agent shall constitute such Lender’s Advance on the date of Borrowing
for all purposes of this Agreement.  If

 

3

--------------------------------------------------------------------------------


 

such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing.  The failure of any Lender to
make any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

 

(iii)                               Agent shall not be obligated to transfer to
a Defaulting Lender any payments made by Borrowers to Agent for the Defaulting
Lender’s benefit, and, in the absence of such transfer to the Defaulting Lender,
Agent shall transfer any such payments to each other non-Defaulting Lender
member of the Lender Group ratably in accordance with their Commitments (but
only to the extent that such Defaulting Lender’s Advance was funded by the other
members of the Lender Group) or, if so directed by Administrative Borrower and
if no Default or Event of Default had occurred and is continuing (and to the
extent such Defaulting Lender’s Advance was not funded by the Lender Group),
retain same to be re-advanced to Borrowers as if such Defaulting Lender had made
Advances to Borrowers.  Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero.  This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non-Defaulting
Lenders, Agent, and Administrative Borrower shall have waived such Defaulting
Lender’s default in writing, or (z) the Defaulting Lender makes its Pro Rata
Share of the applicable Advance and pays to Agent all amounts owing by
Defaulting Lender in respect thereof.  The operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrowers of their duties and obligations hereunder to Agent or to the
Lenders other than such Defaulting Lender.  Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Administrative Borrower at its option, upon
written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be acceptable to
Agent.  In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
repaid its share of the outstanding Obligations (other than Bank Product
Obligations, but including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided however, that any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups’
or Borrowers’ rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund.

 

(d)                                 Protective Advances and Optional
Overadvances.

 

(i)                                     Agent hereby is authorized by Borrowers
and the Lenders, from time to time in Agent’s sole discretion, (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Section 3 are not satisfied, to make Advances to Borrowers on behalf of the
Lenders that Agent, in its Permitted Discretion as it deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof,
(2) to enhance the likelihood of repayment of the Obligations (other than the
Bank Product Obligations), or (3) to pay any other amount chargeable to
Borrowers pursuant to the terms of this Agreement, including Lender Group
Expenses and the costs, fees, and expenses described in Section 9 (any of the
Advances described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”).

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrowers notwithstanding that an Overadvance exists or thereby
would be created, so long as (A) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than
$2,000,000, and (B) after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount.  In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value),
and the Lenders with Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrowers to an amount permitted by the preceding paragraph. 
In such circumstances, if any Lender with a Commitment disagrees over the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders.  Each Lender with a Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) for the amount of
such Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported
to such Lender, any intentional Overadvances made as permitted under this
Section 2.3(d)(ii), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.

 

(iii)                               Each Protective Advance and each Overadvance
shall be deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and all payments on the
Protective Advances shall be payable to Agent solely for its own account.  The
Protective Advances and Overadvances shall be repayable on demand, secured by
the Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans.  The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit any Borrower in any way.

 

(e)                                  Settlement.  It is agreed that each
Lender’s funded portion of the Advances is intended by the Lenders to equal, at
all times, such Lender’s Pro Rata Share of the outstanding Advances.  Such
agreement notwithstanding, Agent, Swing Lender, and the other Lenders agree
(which agreement shall not be for the benefit of any Borrower) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among the Lenders as to the Advances, the Swing Loans, and the
Protective Advances shall take place on a periodic basis in accordance with the
following provisions:

 

(i)                                     Agent shall request settlement
(“Settlement”) with the Lenders on a weekly basis, or on a more frequent basis
if so determined by Agent, (1) on behalf of Swing Lender, with respect to each
outstanding Swing Loan, (2) for itself, with respect to the outstanding
Protective Advances, and (3) with respect to Borrowers’ or their respective
Subsidiaries’ Collections received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. (California time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”).  Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, and Protective Advances for the period since the prior Settlement
Date.  Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)):  (y) if a Lender’s balance of the Advances (including
Swing Loans and

 

5

--------------------------------------------------------------------------------


 

Protective Advances) exceeds such Lender’s Pro Rata Share of the Advances
(including Swing Loans and Protective Advances) as of a Settlement Date, then
Agent shall, by no later than 12:00 p.m. (California time) on the Settlement
Date, transfer in immediately available funds to a Deposit Account of such
Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and
(z) if a Lender’s balance of the Advances (including Swing Loans and Protective
Advances) is less than such Lender’s Pro Rata Share of the Advances (including
Swing Loans and Protective Advances) as of a Settlement Date, such Lender shall
no later than 12:00 p.m. (California time) on the Settlement Date transfer in
immediately available funds to the Agent’s Account, an amount such that each
such Lender shall, upon transfer of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans and Protective
Advances).  Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders.  If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

 

(ii)                                  In determining whether a Lender’s balance
of the Advances, Swing Loans, and Protective Advances is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Advances, Swing Loans, and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.  To the extent that a net amount is owed to any such Lender after
such application, such net amount shall be distributed by Agent to that Lender
as part of such next Settlement.

 

(iii)                               Between Settlement Dates, Agent, to the
extent no Protective Advances or Swing Loans are outstanding, may pay over to
Swing Lender any payments received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender’s Pro Rata Share of the Advances.  If, as of any
Settlement Date, Collections of Borrowers or their respective Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders, to be applied to
the outstanding Advances of such Lenders, an amount such that each Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Advances.  During the period between Settlement Dates, Swing Lender
with respect to Swing Loans, Agent with respect to Protective Advances, and each
Lender (subject to the effect of agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

 

(f)                                    Notation.  Agent shall record on its
books the principal amount of the Advances owing to each Lender, including the
Swing Loans owing to Swing Lender, and Protective Advances owing to Agent, and
the interests therein of each Lender, from time to time and such records shall,
absent manifest error, conclusively be presumed to be correct and accurate.

 

(g)                                 Lenders’ Failure to Perform.  All Advances
(other than Swing Loans and Protective Advances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Advance (or other extension of
credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

6

--------------------------------------------------------------------------------


 

2.4                                 Payments.

 

(a)                                  Payments by Borrowers.

 

(i)                                     Except as otherwise expressly provided
herein, all payments by Borrowers shall be made to Agent’s Account for the
account of the Lender Group and shall be made in immediately available funds, no
later than 11:00 a.m. (California time) on the date specified herein.  Any
payment received by Agent later than 11:00 a.m. (California time), shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 

(ii)                                  Unless Agent receives notice from
Administrative Borrower prior to the date on which any payment is due to the
Lenders that Borrowers will not make such payment in full as and when required,
Agent may assume that Borrowers have made (or will make) such payment in full to
Agent on such date in immediately available funds and Agent may (but shall not
be so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent Borrowers do not make such payment in full to Agent on the date when due,
each Lender severally shall repay to Agent on demand such amount distributed to
such Lender, together with interest thereon at the Defaulting Lender Rate for
each day from the date such amount is distributed to such Lender until the date
repaid.

 

(b)                                 Apportionment and Application.

 

(i)                                     Except as otherwise provided with
respect to Defaulting Lenders and except as otherwise provided in the Loan
Documents (including agreements between Agent and individual Lenders), aggregate
principal and interest payments shall be apportioned ratably among the Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and payments of fees and expenses (other
than fees or expenses that are for Agent’s separate account, after giving effect
to any agreements between Agent and individual Lenders) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee relates.  All payments shall be remitted to
Agent and all such payments, and all proceeds of Collateral received by Agent,
shall be applied as follows:

 

(1)                                  first, ratably to pay any Lender Group
Expenses then due to Agent or any of the Lenders under the Loan Documents, until
paid in full,

 

(2)                                  second, ratably to pay any fees or premiums
then due to Agent (for its separate account, after giving effect to any
agreements between Agent and individual Lenders) or any of the Lenders under the
Loan Documents until paid in full,

 

(3)                                  third, to pay interest due in respect of
all Protective Advances until paid in full,

 

(4)                                  fourth, to pay the principal of all
Protective Advances until paid in full,

 

(5)                                  fifth, ratably to pay interest due in
respect of the Advances (other than Protective Advances) and the Swing Loans
until paid in full,

 

(6)                                  sixth, to pay the principal of all Swing
Loans until paid in full,

 

7

--------------------------------------------------------------------------------


 

(7)                                  seventh, so long as no Event of Default has
occurred and is continuing, and at Agent’s election (which election Agent agrees
will not be made if an Overadvance would be created thereby), to pay any Bank
Product Obligations then due and owing, until paid in full,

 

(8)                                  eighth, so long as no Event of Default has
occurred and is continuing, to pay the principal of all Advances until paid in
full,

 

(9)                                  ninth, if an Event of Default has occurred
and is continuing, ratably (i) to pay the principal of all Advances until paid
in full, (ii) to Agent, to be held by Agent, for the ratable benefit of Issuing
Lender and those Lenders having a Commitment, as cash collateral in an amount up
to 105% of the Letter of Credit Usage until paid in full, and (iii) to Agent, to
be held by Agent, for the benefit of the Bank Product Providers, as cash
collateral in an amount up to the amount of the Bank Product Reserve established
prior to the occurrence of, and not in contemplation of, the subject Event of
Default until the Bank Product Obligations have been paid in full or the cash
collateral amount therefor has been exhausted,

 

(10)                            tenth, if an Event of Default has occurred and
is continuing, to pay any other Obligations (including the provision of amounts
to Agent, to be held by Agent, for the benefit of the Bank Product Providers, as
cash collateral in an amount up to the amount determined by Agent in its
Permitted Discretion as the amount necessary to secure the Bank Product
Obligations), and

 

(11)                            eleventh, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under Applicable Law.

 

(ii)                                  Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided in Section 2.3(e).

 

(iii)                               Except with respect to proceeds of the
Magnetek ADS Sale or any Disposition described in Section 2.4(c), in each
instance, so long as no Event of Default has occurred and is continuing, this
Section 2.4(b) shall not apply to any payment made by Borrowers to Agent and
specified by Borrowers to be for the payment of specific Obligations then due
and payable (or prepayable) under any provision of this Agreement.

 

(iv)                              For purposes of the foregoing, “paid in full”
means payment of all amounts owing under the Loan Documents according to the
terms thereof, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding.

 

(v)                                 In the event of a direct conflict between
the priority provisions of this Section 2.4 and other provisions contained in
any other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.4 shall control and govern.

 

(vi)                              In the event, pursuant to the provisions of
Section 6.7(g), Borrowers repay the Obligations as set forth in this
Section 2.4(b) after the incurrence and during the continuance of an Event of
Default (A) instead of making a scheduled principal payment with respect to the
Second Lien Indebtedness or (B) out of proceeds of a Second Lien Prepayment
Event, then the Maximum Revolver Amount, the aggregate Commitments and the Total
Debt Limiter shall be permanently reduced and a permanent reserve against the
Borrowing Base shall be established and maintained by Agent, in each case in an
amount equal to the amount of such repayment of the Obligations.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Mandatory Prepayments.

 

(i)                                     Upon a Disposition by any Borrower or
Mondel of any Accounts or Inventory (but not all or substantially all of the
assets (x) of such Person or (y) that are used with respect to one or more
business lines maintained by any Borrower or Mondel) not made in the ordinary
course of such Borrower’s or Mondel’s business, Borrowers shall prepay the
Senior Debt (in accordance with the application procedures set forth in Section
2.4(c)(vi)) in an amount equal to (A) in the case of a Disposition solely of
Accounts or Inventory, 100% of the Net Cash Proceeds received by such Person in
connection therewith, or (B) in the case of a Disposition of assets including
Accounts or Inventory as well as other assets, 100% of the net book value of
such Accounts or Inventory that are the subject of such Disposition.  The
provisions of this Section 2.4(c)(i) shall not be deemed to be implied consent
to any Disposition otherwise prohibited by the terms and conditions of this
Agreement.

 

(ii)                                  Upon a Disposition by any Borrower, any
Guarantor or any of their respective Subsidiaries of (x) all or substantially
all of the Stock in Mondel or any Borrower that owns Accounts or Inventory, or
(y) all or substantially all of the assets of Mondel or any Borrower that owns
Accounts or Inventory (or one or more business lines maintained by any Borrower
or Mondel that includes Accounts or Inventory), Borrowers shall prepay the
Senior Debt (in accordance with the application procedures set forth in Section
2.4(c)(vi)) in an amount equal to 100% of the net book value of such Accounts or
Inventory that are the subject of such Disposition.  The provisions of this
Section 2.4(c)(i) shall not be deemed to be implied consent to any Disposition
otherwise prohibited by the terms and conditions of this Agreement.

 

(iii)                               Upon the receipt by any Borrower, any
Guarantor or any of their respective Subsidiaries of any Extraordinary Receipts,
Borrowers shall prepay the Senior Debt (in accordance with the application
procedures set forth in Section 2.4(c)(vi)) in an amount equal to 100% of the
Net Cash Proceeds arising from such Extraordinary Receipts.

 

(iv)                              If, for any reason, the aggregate outstanding
principal balance of the Advances, Letter of Credit Usage and Second Lien
Indebtedness, when measured as of the end of any month, exceeds the Total Debt
Limiter, Borrowers shall immediately prepay the Senior Debt (in accordance with
the application procedures set forth in Section 2.4(c)(vi)) by remitting to
Agent, in cash, the amount of such excess.

 

(v)                                 The foregoing to the contrary
notwithstanding, Borrowers shall not be required to make a prepayment otherwise
required pursuant to Sections 2.4(c)(i) or (iii) with Reinvestment Eligible
Funds so long as: (A) no Default or Event of Default has occurred and is
continuing on the date such Person receives such Reinvestment Eligible Funds and
on the date such amounts are to be released to a Borrower pursuant to this
Section 2.4(c)(v), (B) the Administrative Borrower delivers a notice (a
“Reinvestment Notice”) on or prior to the date that the applicable Borrower
receives the monies constituting such Reinvestment Eligible Funds notifying the
Agent of the intent of the applicable Person to use such Reinvestment Eligible
Funds (1) to repair, restore, or replace the assets that were the subject of the
Disposition, casualty or condemnation giving rise to such amounts with assets of
equal or greater fair market value which will be useful in the conduct of their
business in accordance with past practice, (2) within the period specified in
such notice, which period shall not to exceed the earlier of (x) 180 days after
the receipt of such Reinvestment Eligible Funds by the applicable Borrower and
(y) the Maturity Date, and (C) pending the reinvestment described in clause
(B)(1) above, such Reinvestment Eligible Amounts are deposited in a cash

 

9

--------------------------------------------------------------------------------


 

collateral account over which is subject to a Control Agreement.  If all or any
portion of such Reinvestment Eligible Funds are not used in accordance with the
preceding sentence within the period specified in the Reinvestment Notice, the
remaining portion shall be applied to the Obligations in accordance with Section
2.4(c)(vi) on the last day of such specified period, to the extent that such
Reinvestment Eligible Funds were otherwise required to be used to prepay the
Obligations pursuant to this Section 2.4(c).

 

(vi)                              Any prepayments required to be made pursuant
to this Section 2.4(c) shall be (A) accompanied by all accrued interest on the
principal amount being prepaid to the date of prepayment and (B) be applied to
the Obligations then outstanding (other than Bank Product Obligations in excess
of the Bank Product Reserve) as set forth in Section 2.4(b) until paid in full
and thereafter be used to prepay the Second Lien Indebtedness subject to the
terms of the Second Lien Intercreditor Agreement and the provisions of this
Agreement.

 

2.5                                 Overadvances.  Except as permitted by
Section 2.3(d) with respect to optional Overadvances, if, at any time or for any
reason, the amount of Obligations owed by Borrowers to the Lender Group pursuant
to Section 2.1 or Section 2.12 is greater than any of the limitations set forth
in Section 2.1 or Section 2.12, as applicable (an “Overadvance”), Borrowers
immediately shall pay to Agent, in cash, the amount of such excess, which amount
shall be used by Agent to reduce the Obligations in accordance with the
priorities set forth in Section 2.4(b).  In addition, Borrowers hereby promise
to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full as and when due and payable under the terms of this
Agreement and the other Loan Documents.

 

2.6                                 Interest Rates and Letter of Credit Fee: 
Rates, Payments, and Calculations.

 

(a)                                  Interest Rates.  Except as provided in
Section 2.6(c) below, all Obligations (except for undrawn Letters of Credit and
except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows (i) if the relevant Obligation is an Advance that is a LIBOR Rate Loan,
at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin and
(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

 

(b)                                 Letter of Credit Fee.  Borrowers shall pay
Agent (for the ratable benefit of the Lenders with a Commitment, subject to any
agreements between Agent and individual Lenders), a Letter of Credit fee (in
addition to the charges, commissions, fees, and costs set forth in
Section 2.12(e)) which shall accrue at a rate equal to 4.00% per annum times the
Daily Balance of the undrawn amount of all outstanding Letters of Credit.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default (and at the election of Agent or
the Required Lenders),

 

(i)                                     all Obligations (except for undrawn
Letters of Credit and except for Bank Product Obligations) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 4 percentage points above
the per annum rate otherwise applicable hereunder, and

 

(ii)                                  the Letter of Credit fee provided for
above shall be increased to 4 percentage points above the per annum rate
otherwise applicable hereunder.

 

(d)                                 Payment.  Except as provided to the contrary
in Section 2.11 or Section 2.13(a), interest, Letter of Credit fees, and all
other fees payable hereunder shall be due and payable, in arrears, on the first
day of each month at any time that Obligations or Commitments are outstanding. 
Borrowers hereby

 

10

--------------------------------------------------------------------------------


 

authorize Agent, from time to time, without prior notice to Borrowers, to charge
all interest and fees (when due and payable), all Lender Group Expenses (as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.11 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products up to the
amount of the Bank Product Reserve) to Borrowers’ Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances hereunder.  Any interest not paid when due
shall be compounded by being charged to Borrowers’ Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans hereunder.

 

(e)                                  Computation.  All interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year for the actual number of days elapsed.  In the event the Base Rate is
changed from time to time hereafter, the rates of interest hereunder based upon
the Base Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Base Rate.

 

(f)                                    Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrowers and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
however, that, anything contained herein to the contrary notwithstanding, if
said rate or rates of interest or manner of payment exceeds the maximum
allowable under Applicable Law, then, ipso facto, as of the date of this
Agreement, Borrowers are and shall be liable only for the payment of such
maximum as allowed by law, and payment received from Borrowers in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.

 

2.7                                 Cash Management.

 

(a)                                  Borrowers shall and shall cause each of
their respective Domestic Subsidiaries to (i) establish and maintain cash
management services of a type and on terms satisfactory to Agent at one or more
of the banks set forth on Schedule 2.7(a) (each a “Cash Management Bank”), and
shall request in writing and otherwise take such reasonable steps to ensure that
all of their and their respective Domestic Subsidiaries’ Account Debtors forward
payment of the amounts owed by them directly to such Cash Management Bank, and
(ii) deposit or cause to be deposited promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all of their
Collections (including those sent directly by their Account Debtors to Borrowers
or their respective Domestic Subsidiaries) into a bank account in Agent’s name
(a “Cash Management Account”) at one of the Cash Management Banks.

 

(b)                                 Each Cash Management Bank shall establish
and maintain Cash Management Agreements with Agent and Borrowers, in form and
substance acceptable to Agent.  Each such Cash Management Agreement shall
provide, among other things, that (i) the Cash Management Bank will comply with
any instructions originated by Agent (or, after the date when the “Discharge of
Priority First Lien Indebtedness” (as such term is defined in the Intercreditor
Agreement) has occurred, Second Lien Loan Agent) directing the disposition of
the funds in such Cash Management Account without further consent by Borrowers
or their respective Domestic Subsidiaries, as applicable, (ii) the Cash
Management Bank has no rights of setoff or recoupment or any other claim against
the applicable Cash Management Account, other than for payment of its service
fees and other charges directly related to the administration of such Cash
Management Account and for returned checks or other items of payment, and
(iii) it will forward by daily sweep all amounts in the applicable Cash
Management Account to the Agent’s Account.

 

11

--------------------------------------------------------------------------------


 

(c)                                  So long as no Default or Event of Default
has occurred and is continuing, Administrative Borrower may amend
Schedule 2.7(a) to add or replace a Cash Management Bank or Cash Management
Account; provided, however, that (i) such prospective Cash Management Bank shall
be satisfactory to Agent, and (ii) prior to the time of the opening of such Cash
Management Account, a Borrower or its Domestic Subsidiary, as applicable, and
such prospective Cash Management Bank shall have executed and delivered to Agent
a Cash Management Agreement.  Borrowers (or their respective Domestic
Subsidiaries, as applicable) shall close any of their Cash Management Accounts
(and establish replacement cash management accounts in accordance with the
foregoing sentence) promptly and in any event within 30 days of notice from
Agent that the creditworthiness of any Cash Management Bank is no longer
acceptable in Agent’s reasonable judgment, or as promptly as practicable and in
any event within 60 days of notice from Agent that the operating performance,
funds transfer, or availability procedures or performance of the Cash Management
Bank with respect to Cash Management Accounts or Agent’s liability under any
Cash Management Agreement with such Cash Management Bank is no longer acceptable
in Agent’s reasonable judgment.

 

(d)                                 The Cash Management Accounts shall be cash
collateral accounts subject to Control Agreements.

 

2.8                                 Crediting Payments.  The receipt of any
payment item by Agent (whether from transfers to Agent by the Cash Management
Banks pursuant to the Cash Management Agreements or otherwise) shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Agent’s Account or unless and
until such payment item is honored when presented for payment.  Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly.  Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 11:00 a.m. (California time).  If
any payment item is received into the Agent’s Account on a non-Business Day or
after 11:00 a.m. (California time) on a Business Day, it shall be deemed to have
been received by Agent as of the opening of business on the immediately
following Business Day.

 

2.9                                 Designated Account.  Agent is authorized to
make the Advances, and Issuing Lender is authorized to issue the Letters of
Credit, under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d).  Administrative Borrower agrees to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrowers
and made by Agent or the Lenders hereunder.  Unless otherwise agreed by Agent
and Administrative Borrower, any Advance, Protective Advance, or Swing Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

 

2.10                           Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with all
Advances (including Protective Advances and Swing Loans) made by Agent, Swing
Lender, or the Lenders to Borrowers or for Borrowers’ account, the Letters of
Credit issued by Issuing Lender for Borrowers’ account, and with all other
payment Obligations hereunder or under the other Loan Documents (except for Bank
Product Obligations), including, accrued interest, fees and expenses, and Lender
Group Expenses.  In accordance with Section 2.8, the Loan Account will be
credited with all payments received by Agent from Borrowers or for Borrowers’
account, including all amounts received in the Agent’s Account from any Cash
Management Bank.  Agent shall render statements regarding the Loan Account to
Administrative Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after receipt thereof by
Administrative Borrower, Administrative Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

 

12

--------------------------------------------------------------------------------


 

2.11                           Fees.  Borrowers shall pay to Agent, as and when
due and payable under the terms of the Fee Letter, the fees set forth in the Fee
Letter.

 

2.12                           Letters of Credit.

 

(a)                                  Subject to the terms and conditions of this
Agreement, the Issuing Lender agrees to issue letters of credit for the account
of Borrowers (each, an “L/C”) or to purchase participations or execute
indemnities or reimbursement obligations (each such undertaking, an “L/C
Undertaking”) with respect to letters of credit issued by an Underlying Issuer
(as of the Closing Date, the prospective Underlying Issuer is to be Wells Fargo)
for the account of Borrowers.  Each request for the issuance of a Letter of
Credit or the amendment, renewal, or extension of any outstanding Letter of
Credit shall be made in writing by an Authorized Person and delivered to the
Issuing Lender and Agent via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension.  Each such request shall be in form and
substance satisfactory to the Issuing Lender in its Permitted Discretion and
shall specify (i) the amount of such Letter of Credit, (ii) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (iii) the
expiration date of such Letter of Credit, (iv) the name and address of the
beneficiary thereof (or the beneficiary of the Underlying Letter of Credit, as
applicable), and (v) such other information (including, in the case of an
amendment, renewal, or extension, identification of the outstanding Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit.  If requested by the Issuing
Lender, Borrowers also shall be an applicant under the application with respect
to any Underlying Letter of Credit that is to be the subject of an L/C
Undertaking.  The Issuing Lender shall have no obligation to issue a Letter of
Credit if any of the following would result after giving effect to the issuance
of such requested Letter of Credit:

 

(i)                                     the Letter of Credit Usage would exceed
the Borrowing Base less the sum of (A) the outstanding amount of Advances plus
(B) the Availability Block,

 

(ii)                                  the Letter of Credit Usage would exceed
$4,000,000,

 

(iii)                               the Letter of Credit Usage would exceed the
Maximum Revolver Amount less the sum of (A) the outstanding amount of Advances
plus (B) the Availability Block, or

 

(iv)                              the Letter of Credit Usage would exceed the
Total Debt Limiter less the sum of (A) the outstanding amount of Advances plus
(B) the Availability Block plus (C) the outstanding principal balance of the
Second Lien Indebtedness.

 

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on the Business Day
that Administrative Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement

 

13

--------------------------------------------------------------------------------


 

immediately and automatically shall be deemed to be an Advance hereunder and,
thereafter, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans under Section 2.6.  To the extent an L/C Disbursement is deemed
to be an Advance hereunder, Borrowers’ obligation to reimburse such L/C
Disbursement shall be discharged and replaced by the resulting Advance. 
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.12(c) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.

 

(b)                                 Promptly following receipt of a notice of
L/C Disbursement pursuant to Section 2.12(a), each Lender with a Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to the
foregoing subsection on the same terms and conditions as if Borrowers had
requested such Advance and Agent shall promptly pay to Issuing Lender the
amounts so received by it from the Lenders.  By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Lender or the Lenders with
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Commitment, and each Lender with a Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Lender with a Commitment hereby absolutely and unconditionally agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of each L/C Disbursement made by the Issuing Lender and not reimbursed by
Borrowers on the date due as provided in clause (a) of this Section, or of any
reimbursement payment required to be refunded to Borrowers for any reason.  Each
Lender with a Commitment acknowledges and agrees that its obligation to deliver
to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each L/C Disbursement made by the Issuing Lender
pursuant to this Section 2.12(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3 hereof.  If any such Lender fails to make available to Agent the
amount of such Lender’s Pro Rata Share of each L/C Disbursement made by the
Issuing Lender in respect of such Letter of Credit as provided in this Section,
such Lender shall be deemed to be a Defaulting Lender and Agent (for the account
of the Issuing Lender) shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate until
paid in full.

 

(c)                                  Each Borrower hereby agrees to indemnify,
save, defend, and hold the Lender Group harmless from any loss, cost, expense,
or liability, and reasonable attorneys fees incurred by the Lender Group arising
out of or in connection with any Letter of Credit; provided, however, that no
Borrower shall be obligated hereunder to indemnify for any loss, cost, expense,
or liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.  Each
Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Underlying Letter of Credit or by Issuing Lender’s
interpretations of any L/C issued by Issuing Lender to or for such Borrower’s
account, even though this interpretation may be different from such Borrower’s
own, and each Borrower understands and agrees that the Lender Group shall not be
liable for any error, negligence, or mistake, whether of omission or commission,
in following Borrowers’ instructions or those contained in the Letter of Credit
or any modifications, amendments, or supplements thereto.  Each Borrower
understands that the L/C Undertakings may require Issuing Lender to indemnify
the Underlying Issuer for certain costs or liabilities arising out of claims by
Borrowers against such Underlying Issuer.  Each Borrower hereby agrees to
indemnify, save, defend, and hold the Lender Group harmless with respect to any
loss, cost, expense (including reasonable attorneys fees), or liability incurred
by the Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.  Each
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Each Borrower hereby authorizes and directs
any Underlying Issuer to deliver to the Issuing Lender all instruments,
documents, and other writings and property received by such Underlying Issuer
pursuant to such Underlying Letter of Credit and to accept and rely upon the
Issuing Lender’s instructions with respect to all matters arising in connection
with such Underlying Letter of Credit and the related application.

 

(e)                                  Any and all issuance charges, commissions,
fees, and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and
immediately shall be reimbursable by Borrowers to Agent for the account of the
Issuing Lender; it being acknowledged and agreed by each Borrower that, as of
the Closing Date, the issuance charge imposed by the prospective Underlying
Issuer is .825% per annum times the face amount of each Underlying Letter of
Credit, that such issuance charge may be changed from time to time, and that the
Underlying Issuer also imposes a schedule of charges for amendments, extensions,
drawings, and renewals.

 

(f)                                    If by reason of (i) any change after the
Closing Date in any Applicable Law, treaty, rule, or regulation or any change in
the interpretation or application thereof by any Governmental Authority, or
(ii) compliance by the Underlying Issuer or the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

 

(i)                                     any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letter of
Credit issued hereunder, or

 

(ii)                                  there shall be imposed on the Underlying
Issuer or the Lender Group any other condition regarding any Underlying Letter
of Credit or any Letter of Credit issued pursuant hereto;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder.  The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

 

2.13                           LIBOR Option.

 

(a)                                  Interest and Interest Payment Dates.  In
lieu of having interest charged at the rate based upon the Base Rate, Borrowers
shall have the option (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged at a rate of interest based upon the LIBOR Rate. 
Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the last
day of the Interest Period applicable thereto, (ii) the occurrence of an Event
of Default in consequence of which the Required Lenders or Agent on behalf
thereof have elected to accelerate the maturity of all or any portion of the
Obligations, or (iii) termination of this Agreement pursuant to the terms
hereof.  On the last day of each applicable Interest Period, unless
Administrative Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate

 

15

--------------------------------------------------------------------------------


 

applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder.  At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Advances bear interest at a rate
based upon the LIBOR Rate and Agent shall have the right to convert the interest
rate on all outstanding LIBOR Rate Loans to the rate then applicable to Base
Rate Loans hereunder.

 

(b)                                 LIBOR Election.

 

(i)                                     Administrative Borrower may, at any time
and from time to time, so long as no Event of Default has occurred and is
continuing, elect to exercise the LIBOR Option by notifying Agent prior to
11:00 a.m. (California time) at least 3 Business Days prior to the commencement
of the proposed Interest Period (the “LIBOR Deadline”).  Notice of
Administrative Borrower’s election of the LIBOR Option for a permitted portion
of the Advances and an Interest Period pursuant to this Section shall be made by
delivery to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline,
or by telephonic notice received by Agent before the LIBOR Deadline (to be
confirmed by delivery to Agent of a LIBOR Notice received by Agent prior to
5:00 p.m. (California time) on the same day).  Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the Lenders
having a Commitment.

 

(ii)                                  Each LIBOR Notice shall be irrevocable and
binding on Borrowers.  In connection with each LIBOR Rate Loan, each Borrower
shall indemnify, defend, and hold Agent and the Lenders harmless against any
loss, cost, or expense incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”).  Funding Losses shall, with respect to Agent or
any Lender, be deemed to equal the amount determined by Agent or such Lender to
be the excess, if any, of (x) the amount of interest that would have accrued on
the principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period therefor), minus (y) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which Agent or such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market.  A certificate of Agent or a Lender delivered to
Administrative Borrower setting forth any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.13 shall be conclusive
absent manifest error.

 

(iii)                               Borrowers shall have not more than 5 LIBOR
Rate Loans in effect at any given time.  Borrowers only may exercise the LIBOR
Option for LIBOR Rate Loans of at least $1,000,000 and integral multiples of
$500,000 in excess thereof.

 

(c)                                  Prepayments.  Borrowers may prepay LIBOR
Rate Loans at any time; provided, however, that in the event that LIBOR Rate
Loans are prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrowers’ and their respective
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with clause (b)(ii) above.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Special Provisions Applicable to LIBOR Rate.

 

(i)                                     The LIBOR Rate may be adjusted by Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
Eurodollar deposits or increased costs, in each case, due to changes in
Applicable Law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate.  In any such event, the affected Lender shall give Administrative Borrower
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Administrative Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Administrative Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under clause (b)(ii) above).

 

(ii)                                  In the event that any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation of application thereof, shall at any time after the
date hereof, in the reasonable opinion of any Lender, make it unlawful or
impractical for such Lender to fund or maintain LIBOR Rate Loans or to continue
such funding or maintaining, or to determine or charge interest rates at the
LIBOR Rate, such Lender shall give notice of such changed circumstances to Agent
and Administrative Borrower and Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.

 

(e)                                  No Requirement of Matched Funding. 
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Lender, nor any of their Participants, is required actually to acquire
Eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.  The provisions of this Section shall apply
as if each Lender or its Participants had match funded any Obligation as to
which interest is accruing at the LIBOR Rate by acquiring Eurodollar deposits
for each Interest Period in the amount of the LIBOR Rate Loans.

 

2.14                           Capital Requirements.  If, after the date hereof,
any Lender determines that (i) the adoption of or change in any law, rule,
regulation or guideline regarding capital requirements for banks or bank holding
companies, or any change in the interpretation or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Administrative Borrower and Agent thereof.  Following
receipt of such notice, Borrowers agree to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 90 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

 

17

--------------------------------------------------------------------------------


 

2.15                           Joint and Several Liability of Borrowers.

 

(a)                                  Each Borrower is accepting joint and
several liability hereunder and under the other Loan Documents in consideration
of the financial accommodations to be provided by the Lender Group under this
Agreement, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

 

(b)                                 Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 2.15), it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each Borrower without preferences or distinction among
them.

 

(c)                                  If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Borrowers will make such payment with
respect to, or perform, such Obligation.

 

(d)                                 The Obligations of each Borrower under the
provisions of this Section 2.15 constitute the absolute and unconditional, full
recourse Obligations of each Borrower enforceable against each Borrower to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, each Borrower hereby waives notice of acceptance of its joint
and several liability, notice of any Advances or Letters of Credit issued under
or pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by Applicable Law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with Applicable
Laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Agent or Lender.

 

18

--------------------------------------------------------------------------------


 

(f)                                    Each Borrower represents and warrants to
Agent and Lenders that such Borrower is currently informed of the financial
condition of Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. 
Each Borrower further represents and warrants to Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Borrower hereby covenants that such Borrower will continue to
keep informed of Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.

 

(g)                                 In the event the Obligations or any Guaranty
is at any time secured by any Real Property, each Borrower waives all rights and
defenses arising out of an election of remedies by Agent or any Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower by the operation
of Section 580(d) of the California Code of Civil Procedure, any comparable
statute, or otherwise.

 

(h)                                 In the event the Obligations or any Guaranty
is at any time secured by any Real Property, each Borrower waives all rights and
defenses that such Borrower may have because the Obligations or such Guaranty is
secured by Real Property.  This means, among other things:

 

(i)                                     Agent and Lenders may collect from such
Borrower without first foreclosing on any Real or Personal Property Collateral
pledged by Borrowers.

 

(ii)                                  If Agent or any Lender forecloses on any
Real Property Collateral pledged by Borrowers:

 

(1)                                  The amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price.

 

(2)                                  Agent and Lenders may collect from such
Borrower even if Agent or Lenders, by foreclosing on the Real Property
Collateral, has or have destroyed any right such Borrower may have to collect
from the other Borrowers.

 

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure or any comparable statutes.  As provided in Section 12(a), this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.  The foregoing provisions are included solely out of an
abundance of caution and shall not be construed to mean that any of the above
referenced provisions of California law are in any way applicable to this
Agreement or the Obligations.

 

(i)                                     The provisions of this Section 2.15 are
made for the benefit of Agent, Lenders and their respective successors and
assigns, and may be enforced by it or them from time to time against any or all
Borrowers as often as occasion therefor may arise and without requirement on the
part of any such Agent, Lender, successor or assign first to marshal any of its
or their claims or to exercise any of its or their rights against any Borrower
or to exhaust any remedies available to it or them against any Borrower or to
resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Agent or Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

 

19

--------------------------------------------------------------------------------


 

(j)                                     Each Borrower hereby agrees that it will
not enforce any of its rights of contribution or subrogation against any other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Agent or Lenders with
respect to any of the Obligations or any collateral security therefor until such
time as all of the Obligations have been paid in full in cash.  Any claim which
any Borrower may have against any other Borrower with respect to any payments to
any Agent or Lender hereunder or under any other Loan Documents are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full in cash of the Obligations and, in the event of any
insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar proceeding under the laws of any jurisdiction relating to any Borrower,
its debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

 

(k)                                  Each Borrower hereby agrees that, after the
occurrence and during the continuance of any Default or Event of Default, the
payment of any amounts due with respect to the indebtedness owing by any
Borrower to any other Borrower is hereby subordinated to the prior payment in
full in cash of the Obligations.  Each Borrower hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash.  If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).

 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1                                 Conditions Precedent to the Initial
Extension of Credit.  The obligation of each Lender to make its initial
extension of credit provided for hereunder, is subject to the fulfillment, to
the satisfaction of Agent and each Lender of each of the conditions precedent
set forth on Schedule 3.1 (the making of such initial extension of credit by a
Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent).

 

3.2                                 Conditions Precedent to all Extensions of
Credit.  The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder at any time (or to extend any other credit hereunder) shall
be subject to the following conditions precedent:

 

(a)                                  the representations and warranties
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by a materiality concept in the text thereof) on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof;

 

(c)                                  no injunction, writ, restraining order, or
other order of any nature restricting or prohibiting, directly or indirectly,
the extending of such credit shall have been issued and remain in force by any
Governmental Authority against any Borrower, Agent, any Lender, or any of their
Affiliates; and

 

(d)                                 no Material Adverse Change shall have
occurred.

 

20

--------------------------------------------------------------------------------


 

3.3                                 Term.  This Agreement shall continue in full
force and effect for a term ending on the earlier to occur of (a) December 31,
2007 or (b) the “Final Maturity Date,” as defined in the Second Lien Loan
Agreement (the “Maturity Date”).  The foregoing notwithstanding, the Lender
Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

 

3.4                                 Effect of Termination.  On the date of
termination of this Agreement, all Obligations (including contingent
reimbursement obligations of Borrowers with respect to outstanding Letters of
Credit and including all Bank Product Obligations) immediately shall become due
and payable without notice or demand (including (a) either (i) providing cash
collateral to be held by Agent for the benefit of those Lenders with a
Commitment in an amount equal to 105% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (b) providing cash collateral (in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure) to be held by
Agent for the benefit of the Bank Product Providers with respect to the Bank
Product Obligations).  No termination of this Agreement, however, shall relieve
or discharge Borrowers or their respective Subsidiaries of their duties,
Obligations, or covenants hereunder or under any other Loan Document and the
Agent’s Liens in the Collateral shall remain in effect until all Obligations
have been paid in full and the Lender Group’s obligations to provide additional
credit hereunder have been terminated.  When this Agreement has been terminated
and all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Agent’s Liens and all
notices of security interests and liens previously filed by Agent with respect
to the Obligations.

 

3.5                                 Early Termination by Borrowers.  Borrowers
have the option, at any time upon 90 days prior written notice by Administrative
Borrower to Agent, to terminate this Agreement by paying to Agent, in cash, the
Obligations (including (a) either (i) providing cash collateral to be held by
Agent for the benefit of those Lenders with a Commitment in an amount equal to
105% of the Letter of Credit Usage, or (ii) causing the original Letters of
Credit to be returned to the Issuing Lender, and (b) providing cash collateral
(in an amount determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure) to be held by Agent for the benefit of the Bank
Product Providers with respect to the Bank Product Obligations), in full.  If
Administrative Borrower has sent a notice of termination pursuant to the
provisions of this Section, then the Commitments shall terminate and Borrowers
shall be obligated to repay the Obligations (including (a) either (i) providing
cash collateral to be held by Agent for the benefit of those Lenders with a
Commitment in an amount equal to 105% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (b) providing cash collateral (in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure) to be held by
Agent for the benefit of the Bank Product Providers with respect to the Bank
Product Obligations), in full, on the date set forth as the date of termination
of this Agreement in such notice.

 

4.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

21

--------------------------------------------------------------------------------


 

4.1                                 No Encumbrances; Properties.

 

(a)                                  Each Borrower, each Guarantor and each of
their respective Subsidiaries has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all property and assets material to its
business, free and clear of all Liens, except Permitted Liens.  All such
properties and assets are in good working order and condition, ordinary wear and
tear excepted.

 

(b)                                 Schedule 4.1 sets forth a complete and
accurate list of the location, by state or province and street address, of all
Real Property.

 

4.2                                 Eligible Accounts.  As to each Account that
is identified as an Eligible Account in a borrowing base report submitted to
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtors created by the sale and delivery of Inventory or the
rendition of services to such Account Debtors in the ordinary course of the
applicable Borrower’s or Mondel’s business, (b) owed to the applicable Borrower
or Mondel without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, and (c) not excluded as ineligible by virtue
of one or more of the excluding criteria set forth in the definition of Eligible
Accounts.

 

4.3                                 Eligible Inventory.  As to each item of
Inventory that is identified as Eligible Inventory in a borrowing base report
submitted to Agent, such Inventory is (a) of good and merchantable quality, free
from known defects, and (b) not excluded as ineligible by virtue of one or more
of the excluding criteria set forth in the definition of Eligible Inventory.

 

4.4                                 Equipment.  Each material item of Equipment
of Borrowers and their respective Subsidiaries is used or held for use in their
business and is in good working order, ordinary wear and tear and damage by
casualty excepted.

 

4.5                                 Location of Inventory and Equipment.  Other
than as set forth on Schedule 4.5 (as such Schedule may be updated pursuant to
Section 5.9), the Inventory and Equipment (other than vehicles or Equipment out
for repair) of Borrowers and their respective Subsidiaries are not stored with a
bailee, warehouseman, or similar party and are located only at, or in-transit
between, the locations identified thereon.  Without limiting the foregoing, in
the event any goods of any Borrower or its Subsidiaries are stored at any
warehouse or are otherwise in the possession of a bailee, none of the receipts
received by such Borrower or Subsidiary states that the goods covered thereby
are to be delivered to bearer or to the order of a named Person or to a named
Person and such named Person’s assigns.

 

4.6                                 Inventory Records.  Each Borrower keeps
correct and accurate records itemizing and describing the type, quality, and
quantity of its and its Subsidiaries’ Inventory and the book value thereof.

 

4.7                                 State of Incorporation; Location of Chief
Executive Office; Organizational Identification Number and FEIN; Commercial Tort
Claims; Legal and Trade Name; Places of Business.

 

(a)                                  The jurisdiction of organization of each
Borrower and each of its Subsidiaries is set forth on Schedule 4.7(a).

 

(b)                                 The chief executive office of each Borrower
and each Guarantor is located at the address indicated on Schedule 4.7(b) (as
such Schedule may be updated pursuant to Section 5.9).

 

(c)                                  Each Borrower’s and each Guarantor’s
organizational identification number and federal employer identification number
(or in the case of Mondel, the business number assigned by the Canadian Revenue
Agency), if any, are identified on Schedule 4.7(c).

 

22

--------------------------------------------------------------------------------


 

(d)                                 As of the Closing Date, none of the
Borrowers or Guarantors holds any commercial tort claims in respect of which a
claim has been filed in a court of law or a written notice by an attorney has
been given to a potential defendant, except as set forth on Schedule 4.7(d).

 

(e)                                  The exact legal name of, and all tradenames
used by, each Borrower and each Guarantor and the exact legal name of each
Subsidiary of any Borrower or Guarantor is as set forth on Schedule 4.7(e).

 

(f)                                    Each place of business of each Borrower
and each of its Subsidiaries is set forth on Schedule 4.7(f).

 

4.8                                 Due Organization and Qualification;
Subsidiaries.

 

(a)                                  Each Borrower and its Subsidiaries other
than Excluded Foreign Subsidiaries (i) is a corporation, limited liability
company or limited partnership duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state, province or other jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary and (iii) has all requisite power and
authority to conduct its business as now conducted and as currently contemplated
and, in the case of the Borrowers, to make the borrowings hereunder, and to
execute and deliver each Loan Document to which it is a party, and to consummate
the transactions contemplated thereby.

 

(b)                                 Set forth on Schedule 4.8(b), is a complete
and accurate description of the authorized capital Stock of each Borrower and
each Guarantor, by class, and, as of the Closing Date, a description of the
number of shares of each such class that are issued and outstanding.  Other than
as described on Schedule 4.8(b), there are no subscriptions, options, warrants,
or calls relating to any shares of each Borrower’s or any Borrower’s
Subsidiary’s capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument.  No Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock.

 

(c)                                  Set forth on Schedule 4.8(c), is a complete
and accurate list of each Borrower’s direct and indirect Subsidiaries (other
than Excluded Foreign Subsidiaries), showing:  (i) the legal name of each such
Subsidiary, (ii) the jurisdiction of their organization, (iii) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (iv) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by the applicable Borrower.  All
of the issued and outstanding capital Stock of each such Subsidiary has been
validly issued and is fully paid and non-assessable, and the holders thereof are
not entitled to any preemptive, first refusal or other similar rights.  Except
as indicated on Schedule 4.8(c), all such capital Stock is owned by a Borrower
or one or more of its wholly-owned Subsidiaries, free and clear of all Liens. 
There are no outstanding debt or equity securities of any Borrower or any of its
Subsidiaries and no outstanding obligations of any Borrower or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from such Borrower or any of its
Subsidiaries, or other obligations of any Borrower or any of its Subsidiaries to
issue, directly or indirectly, any shares of capital Stock of any Borrower or
Subsidiary of any Borrower.

 

(d)                                 Except as set forth on Schedule 4.8(c),
there are no subscriptions, options, warrants, or calls relating to any shares
of any Borrower’s Subsidiaries’ capital Stock, including any right of conversion
or exchange under any outstanding security or other instrument.  No Borrower or
any of its Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of any Borrower’s
Subsidiaries’ capital Stock or any security convertible into or exchangeable for
any such capital Stock.

 

23

--------------------------------------------------------------------------------


 

4.9                                 Due Authorization; No Conflict; Governmental
Approvals; Enforceability.

 

(a)                                  The execution, delivery and performance by
each Borrower and each Guarantor of each Loan Document to which it is or will be
a party, (i) have been duly authorized and approved by all necessary action
(whether of the interestholders of any such Borrower or such Guarantor, any
Person under any material contractual obligation of any such Borrower or such
Guarantor, or otherwise), (ii) do not and will not contravene its charter or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or any applicable
provision of United States or foreign federal, state, provincial or local law or
regulation, any order, judgment or decree of any court or other Governmental
Authority binding on any such Borrower or such Guarantor, or any contractual
restriction binding on or otherwise affecting it or any of its properties, (iii)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any of its properties,
and (iv) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties.

 

(b)                                 As to each Borrower and each Guarantor, the
execution, delivery, and performance by such Borrower of this Agreement and the
other Loan Documents to which it is or will be a party do not and will not
(i) violate any provision of United States or foreign federal, state,
provincial, or local law or regulation applicable to any Borrower or any
Guarantor, the Governing Documents of any Borrower or any Guarantor, or any
order, judgment, or decree of any court or other Governmental Authority binding
on any Borrower or any Guarantor, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower or any Guarantor, (iii) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any properties or assets of any Borrower or any Guarantor, other than
Permitted Liens, or (iv) require any approval of any Borrower’s or any
Guarantor’s interestholders or any approval or consent of any Person under any
material contractual obligation of any Borrower or any Guarantor, other than
consents or approvals that have been obtained and that are still in force and
effect.

 

(c)                                  Other than the filing of financing
statements, and the recordation of the Mortgages, no authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
is required in connection with the due execution, delivery and performance by
any Borrower or Guarantor of any Loan Document to which it is or will be a
party.

 

(d)                                 This Agreement is, and each other Loan
Document to which any Borrower or Guarantor is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws.

 

(e)                                  The Agent’s Liens are validly created,
perfected, and first priority Liens, subject only to Permitted Liens.

 

4.10                           Litigation.  Other than those matters disclosed
on Schedule 4.10, (a) there is no pending or, to the knowledge of any Borrower,
any Guarantor or their respective Subsidiaries, threatened action, suit or
proceeding affecting any Borrower, any Guarantor or their respective
Subsidiaries before any court or other Governmental Authority or any arbitrator
that (i) if adversely determined, could reasonably be expected to result in a
Material Adverse Change or (ii) relates to this Agreement or any other Loan
Document or any transaction contemplated hereby or thereby.

 

24

--------------------------------------------------------------------------------


 

4.11                           No Material Adverse Change; Financial Condition.

 

(a)                                  The Financial Statements, copies of which
have been delivered to each Agent and each Lender, fairly present, in all
material respects, the consolidated financial condition of the Parent and its
Subsidiaries as at the respective dates thereof and the consolidated results of
operations of the Parent and its Subsidiaries for the fiscal periods ended on
such respective dates, all in accordance with GAAP, and since June 30, 2005 no
event or development has occurred that has had or could reasonably be expected
to result in a Material Adverse Change.

 

(b)                                 The Parent has heretofore furnished to each
Agent and each Lender (i) Projections for the Parent’s fiscal years ending in
June 30, 2006 through June 30, 2008, which projected financial statements shall
be updated from time to time pursuant to Section 5.3.  Such Projections, as so
updated, are believed by the Parent at the time furnished to be reasonable, have
been prepared on a reasonable basis and in good faith by the Parent, and have
been based on assumptions believed by the Parent to be reasonable at the time
made and upon the best information then reasonably available to the Parent, and
the Parent is not aware of any facts or information that would lead it to
believe that such projections, as so updated, are incorrect or misleading in any
material respect.

 

4.12                           Solvency; Fraudulent Transfer.

 

(a)                                  After giving effect to the transactions
contemplated by this Agreement and the Second Lien Loan Documents and before and
after giving effect to each Advance, Parent is and the Borrowers, Guarantors and
their respective Subsidiaries, on a consolidated basis, are Solvent.

 

(b)                                 No transfer of property is being made by any
Borrower, any Guarantor or any Subsidiary of a Borrower or Guarantor and no
obligation is being incurred by any Borrower or any Subsidiary of a Borrower in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of Borrowers or their respective Subsidiaries.

 

4.13                           Employee Benefits.

 

(a)                                  Set forth on Schedule 4.13(a) is a complete
and accurate list of all Plans that meet the definition of an “employee pension
benefit plan” under Section 3(2) of ERISA and that are currently maintained or
contributed to by any Borrower, any of their respective Subsidiaries or any of
their respective ERISA Affiliates as of the Closing Date.

 

(b)                                 Each Borrower, its Subsidiaries (other than
Mondel), and their respective ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA, the IRC and
the regulations and published interpretations thereunder with respect to each
Plan, and have performed all their obligations in all material respects under
each Plan.

 

(c)                                  No ERISA Event has occurred or could
reasonably be expected to occur.

 

(d)                                 Except to the extent required under Section
4980B of the IRC, or as described on Schedule 4.13(d) hereto, no Plan provides
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of any Borrower, any of their respective Subsidiaries
or any of their respective ERISA Affiliates.

 

(e)                                  As of the most recent valuation date for
any Pension Plan, the amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $70,600,000.

 

25

--------------------------------------------------------------------------------


 

(f)                                    Provided that the assets of the Lenders
used to fund Advances do not and will not constitute “plan assets” within the
meaning of United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101, the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereunder will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the IRC.

 

(g)                                 All liabilities under each Plan are (i)
funded to at least the minimum level required by law or, if higher, to the level
required by the terms governing the Plans, (ii) insured with a reputable
insurance company, (iii) provided for or recognized in the financial statements
most recently delivered to Agent pursuant to Section 5.3 hereof to the extent
required by GAAP or (iv) estimated in the formal notes to the financial
statements most recently delivered to Agent pursuant to Section 5.3 hereof to
the extent required by GAAP.

 

(h)                                 To the best knowledge of each Borrower,
there are no circumstances which may give rise to a material liability in
relation to any Plan which is not funded, insured, provided for, recognized or
estimated in the manner described in subsection (g) above.

 

(i)                                     Borrowers and their respective
Subsidiaries are not and will not be a “plan” within the meaning of Section
4975(e) of the IRC; (ii) the assets of Borrowers and their respective
Subsidiaries do not and will not constitute “plan assets” within the meaning of
the United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) Borrowers and their respective Subsidiaries are not and will
not be a “governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) provided that the assets of the Lenders used to fund Advances do not and
will not constitute assets of a governmental plan, transactions by or with
Borrowers and their respective Subsidiaries are not and will not be subject to
state statutes applicable to Borrowers and their respective Subsidiaries
regulating investments of fiduciaries with respect to governmental plans.

 

(j)                                     Except as set forth in Schedule 4.13(j),
Mondel, has no, and is not subject to, any present or future obligation or
liability under, any pension plan, deferred compensation plan, retirement income
plan, stock option or stock purchase plan, profit sharing plan, bonus plan or
policy, employee group insurance plan, program policy or practice, formal or
informal, with respect to its employees.

 

(k)                                  Schedule 4.13(j) lists all the employee
benefit, health, welfare, supplemental unemployment benefit, bonus, pension,
profit sharing, deferred compensation, stock compensation, stock purchase,
retirement, hospitalization insurance, medical, dental, legal, disability and
similar plans or arrangements or practices relating to the employees or former
employees of Mondel which are currently maintained or were maintained at any
time in the last five calendar years (the “Canadian Employee Plans”).

 

(l)                                     All of the Canadian Employee Plans are
and have been established, registered, qualified, invested and administered in
all respects in accordance with all Laws applicable to the Canadian Employee
Plans.  No fact or circumstance exists that could adversely affect the
tax-exempt status of a Canadian Employee Plan.

 

(m)                               All obligations regarding the Canadian
Employee Plans have been satisfied, there are no outstanding defaults or
violations by any part to any Canadian Employee Plan and no taxes, penalties or
fees are owing or eligible under any of the Canadian Employee Plans.

 

26

--------------------------------------------------------------------------------


 

(n)                                 No amendments have been made to any Canadian
Employee Plan and no improvements to any Canadian Employee Plan have been
promised and no amendments or improvements to a Canadian Employee Plan will be
made or promised by Mondel before the Closing Date.

 

(o)                                 Mondel has furnished to Agent true, correct
and complete copies of all the Canadian Employee Plans as amended as of the date
hereof together with all related documentation including funding agreements,
actuarial reports, funding and financial information returns and statements, all
professional opinions (whether or not internally prepared) with respect to each
Canadian Employee Plan, all material internal memoranda concerning the Canadian
Employee Plans, copies of material correspondence with all regulatory
authorities with respect to each Canadian Employee Plan and plan summaries,
booklets and personnel manuals.  No material changes have occurred to the
Canadian Employee Plans or are expected to occur which would affect the
actuarial reports or financial statements required to be provided to Lenders
pursuant to this Section 4.13.

 

(p)                                 Each Canadian Employee Plan is fully funded
or fully insured on both an ongoing and solvency basis pursuant to the actuarial
assumptions and methodology set out in Schedule 4.13(j).

 

(q)                                 Except as disclosed in Schedule 4.13(j),
none of the Canadian Employee Plans provides benefits to retired employees or to
the beneficiaries or dependents of retired employees.

 

4.14                           Environmental Condition.  Except as set forth on
Schedule 4.14, (a) the operations of each Borrower and each of their respective
Subsidiaries are in compliance with all Environmental Laws; (b) there has been
no Release at any of the properties owned or operated by any Borrower or any of
their respective Subsidiaries or any predecessor in interest, or at any disposal
or treatment facility which received Hazardous Materials generated by any
Borrower or any of their respective Subsidiaries or any predecessor in interest
which could reasonably be expected to result in a Material Adverse Change; (c)
no Environmental Action has been asserted against any Borrower or any of their
respective Subsidiaries or any predecessor in interest nor does any Borrower
have knowledge or notice of any threatened or pending Environmental Action
against any Borrower or any of their respective Subsidiaries or any predecessor
in interest which could reasonably be expected to result in a Material Adverse
Change; (d) no Environmental Actions have been asserted against any facilities
that may have received Hazardous Materials generated by any Borrower or any of
their respective Subsidiaries or any predecessor in interest which could
reasonably be expected to result in a Material Adverse Change; (e) no property
now or formerly owned or occupied by any Borrower or any of their respective
Subsidiaries has been used as a treatment or disposal site for any Hazardous
Material; (f) neither any Borrower nor any of their respective Subsidiaries has
failed to report to the proper Governmental Authority the occurrence of any
Release which is required to be so reported by any Environmental Laws which
could reasonably be expected to result in a Material Adverse Change; (g) each
Borrower and each of their respective Subsidiaries holds all licenses, permits
and approvals required under any Environmental Laws in connection with the
operation of the business carried on by it, except for such licenses, permits
and approvals as to which any Borrower’s or any their respective Subsidiaries’
failure to maintain or comply with could not reasonably be expected to result in
a Material Adverse Change; (h) no Borrower or any of its Subsidiaries has
received any notification pursuant to any Environmental Laws that (i) any work,
repairs, construction or Capital Expenditures are required to be made in respect
as a condition of continued compliance with any Environmental Laws, or any
license, permit or approval issued pursuant thereto or (ii) any license, permit
or approval referred to above is about to be reviewed, made subject to
limitations or conditions, revoked, withdrawn or terminated, in each case,
except as could not reasonably be expected to result in a Material Adverse
Change; and (i) neither any Borrower nor any of their respective Subsidiaries
has received notice that a Lien arising under any Environmental Law has attached
to any revenues or to any Real Property owned or operated by any Borrower or any
of their respective Subsidiaries.

 

27

--------------------------------------------------------------------------------


 

4.15                           Intellectual Property.  Except as set forth on
Schedule 4.15, each Borrower, each Guarantor and each of their respective
Subsidiaries owns or licenses or otherwise has the right to use all licenses,
permits, patents, patent applications, trademarks, trademark applications,
service marks, tradenames, copyrights, copyright applications, franchises,
authorizations, non-governmental licenses and permits and other intellectual
property rights that are necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.  Set forth on Schedule 4.15 is a complete and accurate list as of the
Closing Date of all such material licenses, permits, patents, patent
applications, trademarks, trademark applications, service marks, tradenames,
copyrights, copyright applications, franchises, authorizations, non-governmental
licenses and permits and other intellectual property rights of each Borrower,
each Guarantor and each of their respective Subsidiaries.  No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Borrower, any Guarantor
or any of their respective Subsidiaries infringes upon or conflicts with any
rights owned by any other Person, and no claim or litigation regarding any of
the foregoing is pending or threatened, except for such infringements and
conflicts which could not reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Change.  To the knowledge of each Borrower,
each Guarantor and each of their respective Subsidiaries, no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code is pending or proposed, which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

 

4.16                           Leases.  Each Borrower, each Guarantor and each
of their respective Subsidiaries has valid leasehold interests in the Leases
described on Schedule 4.1 to which it is a party.  Schedule 4.1 sets forth with
respect to each such Lease, the commencement date, termination date, renewal
options (if any) and annual base rents.  Each such Lease is valid and
enforceable in accordance with its terms in all material respects and is in full
force and effect.  No consent or approval of any landlord or other third party
in connection with any such Lease is necessary for any Borrower, any Guarantor
or their respective Subsidiaries to enter into and execute the Loan Documents to
which it is a party, except as set forth on Schedule 4.1.  To the knowledge of
any Borrower, any Guarantor or their respective Subsidiaries, no other party to
any such Lease is in default of its obligations thereunder, and no Borrower,
Guarantor or their respective Subsidiaries (or any other party to any such
Lease) has at any time delivered or received any notice of default which remains
uncured under any such Lease and no event has occurred which, with the giving of
notice or the passage of time or both, would constitute a default under any such
Lease.

 

4.17                           Deposit Accounts and Securities Accounts.  Set
forth on Schedule 4.17 is a listing of all of each Borrower’s, each Guarantor’s
and their respective Subsidiaries’ Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person, and (c) a description of the
purpose of such Deposit Account or Securities Account.

 

4.18                           Complete Disclosure.  Each Borrower, Guarantor
and each of their respective Subsidiaries has disclosed to the Agent all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change. 
All factual information (as modified or supplemented by other information so
furnished) furnished by or on behalf of Borrowers, the Guarantors or their
respective Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents,
the Second Lien Loan Documents, or any transaction contemplated herein or
therein is, and all other such factual information (as modified or supplemented
by other information so furnished) hereafter furnished by or on behalf of
Borrowers or their respective Subsidiaries in writing to Agent or any Lender
will be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (as modified or supplemented by other
information so

 

28

--------------------------------------------------------------------------------


furnished) not misleading at such time in light of the circumstances under which
such information was provided.  There is no contingent liability or fact that
could reasonably be expected to result in a Material Adverse Change which has
not been set forth in a footnote included in the Financial Statements or a
Schedule hereto.  All of the information which is required to be scheduled to
this Agreement is set forth on the Schedules attached hereto, is correct and
accurate in all material respects and does not omit to state any information
material thereto.

 

4.19                           Indebtedness.  Set forth on Schedule 4.19 is a
true and complete list of all Indebtedness of each Borrower, each Guarantor and
each of their respective Subsidiaries outstanding immediately prior to the
Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the holder of, aggregate outstanding principal
amount of, interest rate applicable to and maturity date of such Indebtedness,
describes any guaranties of and/or collateral securing such Indebtedness and
indicates the date, title and parties to the document or agreement governing or
giving rise to such Indebtedness, if any.

 

4.20                           Material Contracts.  Set forth on Schedule 4.20
(which Borrowers may amend from time to time pursuant to Section 5.2) is a
complete and accurate list of all Material Contracts, showing the parties and
subject matter thereof and amendments and modifications thereto.  Each Material
Contract (a) is in full force and effect and is binding upon and enforceable
against each Borrower party thereto, and to such Borrowers’ best knowledge, each
other Person that is a party thereto in accordance with its terms, (b) has not
been otherwise amended or modified (other than amendments or modifications that
are not otherwise prohibited by the terms of this Agreement or any other Loan
Document), and (c) is not in default due to the action of any Borrower, any
Guarantor, their respective Subsidiaries or, to the knowledge of any Borrower,
any other party thereto.

 

4.21                           Second Lien Loan Documents.  The Borrowers have
delivered to Agent true and correct copies of the Second Lien Loan Documents. 
The transactions contemplated by the Second Lien Loan Documents will be
consummated (a) contemporaneously with the making of the initial Advances
hereunder and (b) in accordance with their respective terms.  All of the
representations and warranties of the Borrowers and the Guarantors contained in
the Second Lien Loan Documents are true and correct in all material respects
(except where any such representation or warranty is already subject to a
materiality standard, in which case such representation or warranty is true and
correction all respects) as of the Closing Date or, to the extent that any such
representation or warranty relates solely to an earlier date, as of such earlier
date.

 

4.22                           Compliance with Law, Etc.  No Borrower, Guarantor
or Subsidiary of any Borrower or Guarantor is in violation of its organizational
documents, any law, rule, regulation, judgment or order of any Governmental
Authority applicable to it or any of its property or assets, or any material
term of any agreement or instrument (including any Material Contract) binding on
or otherwise affecting it or any of its properties.

 

4.23                           Taxes, Etc.  All U.S. and foreign federal, state,
provincial and local tax returns and other reports required by Applicable Law to
be filed by any Borrower, any Guarantor or any of their respective Subsidiaries
have been filed, or extensions have been obtained, and all taxes, assessments
and other governmental charges imposed upon any Borrower, any Guarantor or any
of their respective Subsidiaries or any property of any Borrower, any Guarantor
or any of their respective Subsidiaries and which have become due and payable
have been paid, except to the extent subject to a Permitted Protest.  Without
limiting the generality of the foregoing, Mondel has withheld from each payment
made to any of its present or former employees, officers and directors, and to
all Persons who are non-residents of Canada for the purposes of the Canadian
Income Tax Act all amounts required by law to be withheld, including without
limitation, all payroll deductions required to be withheld, and furthermore, has
remitted such withheld amounts within the prescribed periods to the appropriate
Governmental Authority.  Mondel has remitted all municipal real estate taxes,
Canadian Pension Plan contributions, provincial pension plan contributions,
employment insurance premiums, workers compensation assessments, employer health
taxes and other taxes and obligations payable under Applicable Law (“Statutory
Lien Payments”) by it and has remitted such amounts to the proper Governmental
Authority within the time required under Applicable Law.

 

29

--------------------------------------------------------------------------------


 

4.24                           Regulations T, U and X.  No Borrower, Guarantor
or any of their respective Subsidiaries is or will be engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation T, U or X), and no proceeds of any Advance will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

 

4.25                           Nature of Business.  No Borrower, Guarantor or
any of their respective Subsidiaries is engaged in any business other than the
manufacturing and distribution of electronic instruments, controls, components
and systems.

 

4.26                           Adverse Agreements, Etc.  Except as set forth on
Schedule 4.26, no Borrower, Guarantor or any of their respective Subsidiaries is
a party to any agreement or instrument, or subject to any charter, limited
liability company agreement, partnership agreement or other corporate,
partnership or limited liability company restriction or any judgment, order,
regulation, ruling or other requirement of a court or other Governmental
Authority, which has, or could reasonably be expected to result in, a Material
Adverse Change.

 

4.27                           Permits, Etc.  Each Borrower, each Guarantor and
each of their respective Subsidiaries, other than Excluded Foreign Subsidiaries,
has, and is in compliance with, all permits, licenses, authorizations,
approvals, entitlements and accreditations required for such Person lawfully to
own, lease, manage or operate, or to acquire, each business currently owned,
leased, managed or operated, or to be acquired, by such Person.  No condition
exists or event has occurred which, in itself or with the giving of notice or
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, license, authorization, approval,
entitlement or accreditation, and there is no claim that any thereof is not in
full force and effect.

 

4.28                           Operating Lease Obligations.  No Borrower,
Guarantor or any of their respective Subsidiaries has any Operating Lease
Obligations other than the Operating Lease Obligations set forth on
Schedule 4.28.

 

4.29                           Insurance.  Each Borrower, each Guarantor and
each of their respective Subsidiaries, other than Excluded Foreign Subsidiaries,
keeps its property adequately insured and maintains (a) insurance to such extent
and against such risks, including fire, as is customary with companies in the
same or similar businesses, (b) worker’s compensation insurance in the amount
required by Applicable Law, (c) public liability insurance, which shall include
product liability insurance, in the amount customary with companies in the same
or similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by law or as may be reasonably required by the Agent (including against
larceny, embezzlement or other criminal misappropriation).  Schedule 4.29 sets
forth a list of all insurance maintained by each Borrower, each Guarantor and
each of their respective Subsidiaries on the Closing Date.

 

4.30                           Holding Company and Investment Company Acts.  No
Borrower, Guarantor or Subsidiary of any Borrower or Guarantor is (i) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of a
“holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, or (ii) an “investment company” or an “affiliated person”
or “promoter” of, or “principal underwriter” of or for, an “investment company”,
as such terms are defined in the Investment Company Act of 1940.

 

4.31                           Employee and Labor Matters.  There is (a) no
unfair labor practice complaint pending or, to the knowledge of any Borrower,
any Guarantor or any of their respective Subsidiaries, threatened against any
Borrower, any Guarantor or any of their respective Subsidiaries before any
Governmental Authority and no

 

30

--------------------------------------------------------------------------------


 

grievance or arbitration proceeding pending or threatened against any Borrower,
any Guarantor or any of their respective Subsidiaries which arises out of or
under any collective bargaining agreement, (b) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened against
any Borrower, any Guarantor or any of their respective Subsidiaries or (c) to
the knowledge of any Borrower, any Guarantor or any of their respective
Subsidiaries, no union representation question existing with respect to the
employees of any Borrower, any Guarantor or any of their respective Subsidiaries
and no union organizing activity taking place with respect to any of the
employees of any Borrower, any Guarantor or any of their respective
Subsidiaries.  No Borrower, Guarantor, any of their respective Subsidiaries or
any of their respective ERISA Affiliates has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act (“WARN”)
or similar state law, which remains unpaid or unsatisfied.  The hours worked and
payments made to employees of any Borrower, any Guarantor or any of their
respective Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable legal requirements, except to the extent such
violations could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change.  All material payments due from any
Borrower, any Guarantor or any of their respective Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of such Person, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

 

4.32                           Customers and Suppliers.  There exists no actual
or threatened termination, cancellation or limitation of, or modification to or
change in, the business relationship between (a) any Borrower, any Guarantor or
any of their respective Subsidiaries, on the one hand, and any customer or any
group thereof, on the other hand, whose agreements with any Borrower, any
Guarantor or any of their respective Subsidiaries are individually or in the
aggregate material to the business or operations of such Person, or (b) any
Borrower, any Guarantor or any of their respective Subsidiaries, on the one
hand, and any material supplier thereof, on the other hand.

 

4.33                           No Bankruptcy Filing.  No Borrower, Guarantor or
any of their respective Subsidiaries is contemplating either the filing of a
petition by it under any U.S. state, federal or foreign bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property, and
no Borrower, Guarantor or any of their respective Subsidiaries has any knowledge
of any Person contemplating the filing of any such petition against it.

 

4.34                           Separate Existence.

 

(a)                                  All customary formalities regarding the
separate existence of each Borrower, each Guarantor and their respective
Subsidiaries have been at all times since its formation observed.

 

(b)                                 Each Borrower, each Guarantor and their
respective Subsidiaries has at all times since its formation accurately
maintained its financial statements, accounting records and other organizational
documents separate from those of any Affiliate of such Borrower, Guarantor or
Subsidiary and any other Person.  No Borrower, Guarantor or any of their
respective Subsidiaries has at any time since its formation commingled its
assets with those of any of its Affiliates or any other Person.  Each Borrower,
each Guarantor and their respective Subsidiaries has at all times since its
formation accurately maintained its own bank accounts and separate books of
account.

 

(c)                                  Each Borrower, each Guarantor and their
respective Subsidiaries has at all times since its formation paid its own
liabilities from its own separate assets.

 

(d)                                 Each Borrower, each Guarantor and their
respective Subsidiaries has at all times since its formation identified itself
in all dealings with the public, under its own name and as a separate and
distinct Person.  No Borrower, Guarantor or any of their respective Subsidiaries
has at any time since its formation identified itself as being a division or a
part of any other Person.

 

31

--------------------------------------------------------------------------------


 

4.35                           Excluded Foreign Subsidiaries.  None of the
Excluded Foreign Subsidiaries (a) have any assets, (ii) have any liabilities
that are recourse to any Borrower or Guarantor, or (c) engage in any activity or
business of any kind.

 

4.36                           Representations and Warranties in Documents; No
Default.  All representations and warranties set forth in this Agreement and the
other Loan Documents are true and correct in all material respects (except where
any such representation or warranty is already subject to a materiality
standard, in which case such representation or warranty is true and correction
all respects) on the Closing Date and at the time as of which such
representations are deemed made.  No Event of Default has occurred and is
continuing and no condition exists which constitutes a Default or an Event of
Default.

 

5.                                      AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers shall and shall
cause each Guarantor and each of their respective Subsidiaries to do all of the
following:

 

5.1                                 Accounting System.  Maintain a system of
accounting that enables Borrowers, Guarantors and their respective Domestic
Subsidiaries to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Agent.  Borrowers, Guarantors and
their respective Subsidiaries also shall keep a reporting system that shows all
additions, sales, claims, returns, and allowances with respect to their and
their respective Subsidiaries’ sales.

 

5.2                                 Collateral Reporting.  Provide Agent (and if
so requested by Agent, with copies for each Lender) with each of the reports set
forth on Schedule 5.2 at the times specified therein.  In addition, each
Borrower agrees to cooperate fully with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth above.

 

5.3                                 Financial Statements, Reports,
Certificates.  Deliver to Agent, with copies to each Lender, each of the
financial statements, reports, or other items set forth on Schedule 5.3 at the
time specified herein.  In addition, Parent agrees that none of its Subsidiaries
(other than Magnetek Electronics) will have a fiscal year different from that of
Parent and that Parent shall not have a fiscal year ending on a date other than
June 30 unless Agent consents to such change in such fiscal year (and
appropriate related changes to this Agreement).

 

5.4                                 Guarantor Reports.  Cause each Guarantor to
deliver its annual financial statements at the time when Parent provides its
audited financial statements to Agent, but only to the extent such Guarantor’s
financial statements are not consolidated with Parent’s financial statements.

 

5.5                                 Inspection.  Permit Agent, each Lender, and
each of their duly authorized representatives or agents to visit any of its
properties and inspect any of its assets or books and records, to examine and
make copies of its books and records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
at such reasonable times and intervals as Agent or any such Lender may designate
and, so long as no Default or Event of Default exists, with reasonable prior
notice to Administrative Borrower.

 

5.6                                 Maintenance of Properties.  Maintain and
preserve all of its properties which are necessary or useful in the proper
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and comply, and cause each of its Subsidiaries to comply, at all
times with the provisions of all leases to which it is a party as lessee or
under which it occupies property, so as to prevent any loss or forfeiture
thereof or thereunder.

 

32

--------------------------------------------------------------------------------


 

5.7                                 [Reserved].

 

5.8                                 Insurance.

 

(a)                                  At Borrowers’ expense, maintain insurance
respecting their and their respective Subsidiaries’ (other than Excluded Foreign
Subsidiaries’) assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses.  Borrowers also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation.  All such policies of insurance shall be in such amounts and
with such insurance companies as are reasonably satisfactory to Agent.  Except
as otherwise required pursuant to Schedule 3.1, within 30 days after the Closing
Date, Borrowers shall deliver certified copies of all such policies to Agent
with an endorsement naming Agent as a loss payee (under a satisfactory lender’s
loss payable endorsement) or additional insured, as appropriate.  Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than 30 days prior written notice to Agent in the event of cancellation
of the policy for any reason whatsoever.

 

(b)                                 Administrative Borrower shall give Agent
prompt notice of any loss exceeding $250,000 covered by such insurance.  So long
as no Event of Default has occurred and is continuing, the applicable Borrower
shall have the exclusive right to adjust any losses payable under any such
insurance policies which are less than $250,000.  Following the occurrence and
during the continuation of an Event of Default, or in the case of any losses
payable under such insurance exceeding $250,000, Agent shall have the exclusive
right (subject to the rights of the Second Lien Agent pursuant to the Second
Lien Intercreditor Agreement) to adjust any losses payable under any such
insurance policies, without any liability to any Borrower whatsoever in respect
of such adjustments.

 

5.9                                 Location of Inventory and Equipment.  Keep
Borrowers’, Guarantors’ and their respective Subsidiaries’ Inventory and
Equipment (other than vehicles and Equipment out for repair) only at the
locations identified on Schedule 4.5 and their chief executive offices only at
the locations identified on Schedule 4.7(b); provided, however, that
Administrative Borrower may amend Schedule 4.5 or Schedule 4.7 so long as such
amendment occurs by written notice to Agent not less than 30 days prior to the
date on which such Inventory or Equipment is moved to such new location or such
chief executive office is relocated, so long as such new location is within the
continental United States, or in the case of Mondel, within Canada, and so long
as, at the time of such written notification, the applicable Borrower or Mondel
provides Agent a Collateral Access Agreement with respect thereto.

 

5.10                           Compliance with Laws, Etc.  Comply in all
material respects with all Applicable Laws, rules, regulations and orders
(including all Environmental Laws), such compliance to include, without
limitation, (i) paying before the same become delinquent all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any of its properties, and (ii) paying all other lawful claims,
including the Statutory Lien Payments, which if unpaid might become a Lien or
charge upon any of its properties, except, in each case, to the extent contested
in good faith by proper proceedings which stay the imposition of any penalty,
fine or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP.

 

5.11                           Leases.  Pay when due all rents and other amounts
payable under any material Leases to which any Borrower, any Guarantor or any of
their respective Subsidiaries is a party or by which any Borrower’s, any
Guarantor’s or any of their respective Subsidiaries’ properties and assets are
bound, unless such payments are the subject of a Permitted Protest.

 

33

--------------------------------------------------------------------------------


 

5.12                           Existence.  Maintain and preserve its existence,
rights, franchises and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.

 

5.13                           Environmental.

 

(a)                                  Keep any property either owned or operated
by any Borrower, any Guarantor or any of their respective Subsidiaries free of
any Environmental Liens or post bonds or other financial assurances sufficient
to satisfy the obligations or liability evidenced by such Environmental Liens,
(b) comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c) promptly notify Agent of any release of a Hazardous Material in any
reportable quantity from or onto property owned or operated by any Borrower, any
Guarantor or any of their respective Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance with
applicable Environmental Law, (d) promptly, but in any event within 5 days of
its receipt thereof, provide Agent with written notice of any of the following: 
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of any Borrower, any Guarantor or any of their respective
Subsidiaries, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Borrower, any Guarantor or any of
their respective Subsidiaries, and (iii) notice of a violation, citation, or
other administrative order which reasonably could be expected to result in a
Material Adverse Change and (e) defend, indemnify and hold harmless the Agent,
the Lender Group, their respective transferees, and their respective employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs or expenses (including attorney
and consultant fees, investigation and laboratory fees, court costs and
litigation expenses) arising out of (i) the presence, disposal, release or
threatened release of any Hazardous Materials on any property at any time owned
or occupied by any Borrower, any Guarantor or any of their respective
Subsidiaries (or their respective predecessors in interest or title), (ii) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Materials, (iii) any investigation,
lawsuit brought or threatened, settlement reached or government order relating
to such Hazardous Materials, (iv) any violation of any Environmental Law or (v)
any Environmental Action filed against Agent or any member of the Lender Group.

 

5.14                           Disclosure Updates.  Promptly and in no event
later than 5 Business Days after obtaining knowledge thereof, notify Agent if
any written information, exhibit, or report furnished to the Lender Group
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made.  The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

 

5.15                           Control Agreements.  Take all reasonable steps in
order for Agent to obtain control in accordance with Sections 8-106, 9-104,
9-105, 9-106, and 9-107 of the Code with respect to (subject to the proviso
contained in Section 6.12) all of its Securities Accounts, Deposit Accounts,
electronic chattel paper, investment property, and letter of credit rights.

 

5.16                           Formation of Subsidiaries.  At the time that any
Borrower or any Guarantor forms any direct or indirect Subsidiary or acquires
any direct or indirect Subsidiary after the Closing Date, such Borrower

 

34

--------------------------------------------------------------------------------


 

or such Guarantor shall, as Agent may request, promptly, but in any event within
3 Business Days after the formation or acquisition of such Subsidiary: (a) cause
such new Subsidiary to provide to Agent a joinder to the Guaranty, the
applicable Security Documents (including Mortgages with respect to any Real
Property of such new Subsidiary) and such of the other Loan Documents as Agent
may request, together with such other security documents as Agent may request,
as well as appropriate financing statements (and with respect to all property
subject to a Mortgage, fixture filings), all in form and substance satisfactory
to Agent (including being sufficient to grant Agent a first priority Lien
(subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Agent a pledge agreement and appropriate
certificates and powers and/or financing statements, hypothecating all of the
direct or beneficial ownership interest in such new Subsidiary, in form and
substance satisfactory to Agent, and (c) provide to Agent all other
documentation, including one or more opinions of counsel satisfactory to Agent,
which in its opinion is appropriate with respect to the execution and delivery
of the applicable documentation referred to above (including Mortgage Policies,
surveys, appraisals, phase I environmental site assessments and other
documentation with respect to all property subject to a Mortgage), in each case
in form and substance satisfactory to Agent.  Any document, agreement, or
instrument executed or issued pursuant to this Section 5.16 shall be a Loan
Document.  Notwithstanding the foregoing, if a Subsidiary that is so formed or
acquired is a Controlled Foreign Corporation and if Borrowers can reasonably
demonstrate to Agent that the granting of a Lien in the assets of such
Subsidiary would result in an increase in tax liability of Parent and its
Subsidiaries (based on the amount of retained earnings at the time of such
formation or acquisition) in excess of $50,000 per fiscal year, then clause (a)
of the immediately preceding sentence shall not be applicable and, with respect
to clause (b) of the immediately preceding sentence, such pledge shall be
limited to 66% of the voting power of all classes of capital Stock of such
Subsidiary entitled to vote; provided, that immediately upon any amendment of
the IRC that would allow the pledge of a greater percentage of the voting power
of capital Stock in such Subsidiary without adverse tax consequences, such
pledge shall include such greater percentage of capital Stock of such Subsidiary
from that time forward.

 

5.17                           ERISA Compliance.

 

(a)                                  Each Borrower shall do, and shall cause
each of their respective Subsidiaries (other than Mondel) and ERISA Affiliates
to do, each of the following:  (i) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the IRC and each
other applicable federal or state law; (ii) cause each Qualified Plan to
maintain its qualified status under Section 401(a) of the IRC; (iii) make all
required contributions to each Plan; (iv) not become a party to any
Multiemployer Plan; (v) ensure that all liabilities under each Plan are (A)
funded to at least the minimum level required by law or, if higher, to the level
required by the terms governing such Plan; (B) insured with a reputable
insurance company with respect to fiduciary liability; and (C) provided for or
recognized in the financial statements most recently delivered to Agent under
Section 5.3 (to the extent required by GAAP); and (vi) ensure that the
contributions or premium payments to or in respect of each Plan are and continue
to be promptly paid at no less than the rates required under the rules of such
Plan and in accordance with the most recent actuarial advice received in
relation to such Plan and Applicable Law.

 

(b)                                 Deliver to Agent such certifications or
other evidence of compliance with the provisions of Section 4.13 as Agent may
from time to time reasonably request.

 

(c)                                  Promptly notify Agent of each of the
following ERISA events affecting any Borrower, any of their respective
Subsidiaries or any ERISA Affiliates (but in no event more than ten (10) days
after such event), together with a copy of each notice with respect to such
event that may be required to be filed with a Governmental Authority and each
notice delivered by a Governmental Authority to any Borrower, any of their
respective Subsidiaries or any ERISA Affiliates with respect to such event:

 

(i)                                     an ERISA Event;

 

35

--------------------------------------------------------------------------------


 

(ii)                                  the adoption of any new Pension Plan by
any Borrower, any of their respective Subsidiaries or any ERISA Affiliates;

 

(iii)                               the adoption of any amendment to a Pension
Plan, if such amendment will result in a material increase in benefits or
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA); or

 

(iv)                              the commencement of contributions by any
Borrower, any of their respective Subsidiaries or any ERISA Affiliate to any
Plan that is subject to Title IV of ERISA or section 412 of the IRC other than
as set forth on Schedule 5.17;

 

(d)                                 Promptly deliver to Agent copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Borrower, any of their respective Subsidiaries or any ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (ii) all
notices received by any Borrower, any of their respective Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (iii) such other documents or governmental reports or
filings relating to any Plan as Agent shall reasonably request.

 

5.18                           Second Lien Loan Documents.

 

(a)                            Contemporaneously with the initial extensions of
credit hereunder: (i) cause all transactions contemplated by the Second Lien
Loan Documents to be consummated; and (ii) furnish to Agent evidence thereof in
form and content satisfactory to Agent, as well as certified (as of the Closing
Date) true and complete copies of the Second Lien Loan Documents which shall be
in compliance with all Applicable Laws and all necessary approvals shall have
been obtained in connection therewith.

 

(b)                           Promptly provide Agent with true and complete
copies of any and all material documents delivered to any Person pursuant to, or
in connection with the Second Lien Loan Documents.

 

5.19                           Completion of Magnetek ADS Sale.  On or before
December 31, 2005, Borrowers shall have consummated the Magnetek ADS Sale,
provided satisfactory evidence thereof to Agent and remitted all Net Cash
Proceeds thereof to Agent for application to the Senior Debt in accordance with
Section 2.4(c).

 

5.20                           Obtaining of Permits, Etc.  Obtain, maintain and
preserve and take all necessary action to timely renew, all permits, licenses,
authorizations, approvals, entitlements and accreditations which are necessary
or useful in the proper conduct of its business.

 

5.21                           Subordination.  Cause all Indebtedness and other
obligations now or hereafter owed by it to any of its Affiliates which is
permitted to exist or be incurred under the terms of Section 6.1, to be
subordinated in right of payment and security to the Obligations in accordance
with the Intercompany Subordination Agreement or another Subordination Agreement
in form and substance satisfactory to the Agent.

 

5.22                           After Acquired Property.  Upon the acquisition of
any After Acquired Property, immediately so notify the Agent, setting forth with
specificity a description of the interest acquired, the location of such Real
Property, any structures or improvements thereon and either an appraisal or such
acquiring Person’s good-faith estimate of the current value of such Real
Property.  The Agent shall notify such acquiring Person whether it intends to
require a Mortgage and the other documents referred to below or in the case of
leasehold, a Collateral Access Agreement with respect thereto; provided,
however, Agent shall not require a Mortgage upon the acquisition of any After
Acquired Property by a Subsidiary that is a Controlled Foreign Corporation and
is not a Borrower or a Guarantor.  Upon receipt of such notice requesting a
Mortgage,

 

36

--------------------------------------------------------------------------------


 

the Person which has acquired such After Acquired Property shall immediately
furnish to the Agent the following, each in form and substance satisfactory to
the Agent:  (a) a Mortgage with respect to such After Acquired Property, each
duly executed by such Person and in recordable form; (b) evidence of the
recording of the Mortgage referred to in clause (a) above in such office or
offices as may be necessary or, in the opinion of the Agent, desirable to create
and perfect a valid and enforceable first priority lien on the property
purported to be covered thereby or to otherwise protect the rights of the Agent,
the Lenders and the Bank Product Providers thereunder, (c) a Mortgage Policy,
(d) a survey of such Real Property, certified to the Agent and to the issuer of
the Mortgage Policy by a licensed professional surveyor reasonably satisfactory
to the Agent, (e) phase I environmental site assessments with respect to such
Real Property, certified to the Agent by a company reasonably satisfactory to
the Agent, and (f) such other documents or instruments (including guaranties and
opinions of counsel) as the Agent may reasonably require.  The Borrowers shall
pay all fees and expenses, including reasonable attorneys’ fees and expenses,
and all title insurance charges and premiums, in connection with Person’s
obligations under this Section 5.22.

 

5.23                           Further Assurances.  Take such action and
execute, acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as are necessary, or as Agent may reasonably
request, from time to time in order (a) to carry out more effectively the
purposes of this Agreement and the other Loan Documents, (b) to subject to valid
and perfected first priority Liens (subject only to Permitted Liens) any of the
Collateral or any other property of any Borrower and its Subsidiaries, (c) to
establish and maintain the validity and effectiveness of any of the Loan
Documents and the validity, perfection and priority of the Liens intended to be
created thereby, and (d) to better assure, convey, grant, assign, transfer and
confirm unto Agent and each Lender the rights now or hereafter intended to be
granted to it under this Agreement or any other Loan Document.  In furtherance
of the foregoing, to the maximum extent permitted by Applicable Law, each
Borrower and each Guarantor (x) authorizes Agent to execute any such agreements,
instruments or other documents in the applicable Borrower’s or Guarantor’s name
and to file such agreements, instruments or other documents in any appropriate
filing office, (y) authorizes Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of any Borrower or any Guarantor, and (z) ratifies the filing of any
financing statement, and any continuation statement or amendment with respect
thereto, filed without the signature of such Borrower or Guarantor prior to the
date hereof.

 

5.24                           Post-Closing Requirements.

 

(a)                                  Within 10 days after the Closing Date,
deliver to Agent all original certificates representing the shares of Stock
pledged under the Security Agreement along with Stock powers with respect
thereto endorsed in blank.

 

(b)                                 Within 20 days after the Closing Date,
deliver to Agent Collateral Access Agreements with respect to the following
locations and Persons, each in form and substance satisfactory to Agent: (i)
8966 Mason Avenue, Chatsworth, CA; (ii) N49 W13650 Campbell Drive, Menomonee
Falls, WI; (iii) N50 W13605 Overview Drive, Menomonee Falls, WI; (iv) W136 N4863
Campbell Drive, Menomonee Falls, WI; and (v) MTI Electronics, Inc.

 

(c)                                  Within 20 days after the Closing Date,
deliver to Agent the Joinder to Intercompany Subordination Agreement, duly
executed by each Subsidiary of a Borrower described therein.

 

(d)                                 Within 20 days after the Closing Date,
deliver to Agent, in each case in form and substance satisfactory to Agent: (i)
the Foreign Stock Pledge, duly executed by all parties thereto, together with
all original certificates representing the shares of Stock pledged thereunder
along with Stock powers with respect thereto endorsed in blank, and other
documents or instruments contemplated thereby and (ii) an opinion of Italian
counsel to Borrowers as to such Foreign Stock Pledge and such other matters as
Agent may reasonably request.

 

37

--------------------------------------------------------------------------------


 

(e)                                  Within 30 days after the Closing Date,
deliver to Agent consolidated and consolidating financial statements of Parent
and its Subsidiaries for their fiscal year ended June 30, 2005, audited by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications (including any (i) ”going concern” or like
qualification or exception, (ii) qualification or exception as to the scope of
such audit, or (iii) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item) by such accountants to
have been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management), with such financial
statements being materially consistent, as determined by Agent, with the
preliminary set of such financial statements previously provided by Parent to
Agent.

 

(f)                                    On or before November 30, 2005, deliver
to Agent either (i) a Collateral Access Agreement, in form and substance
satisfactory to Agent, with respect to Borrowers’ facility located at 10900
Wilshire Boulevard, Suite 850, Los Angeles, California (the “Wilshire Facility”)
or (ii) evidence, in form and substance satisfactory to Agent, of the closure of
the Wilshire Facility and the Borrowers’ and Guarantors’ having vacated such
premises.

 

6.                                      NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will not and will
not permit any Guarantor or any of their respective Subsidiaries to do any of
the following:

 

6.1                                 Indebtedness.  Create, incur, assume, suffer
to exist, guarantee, or otherwise become or remain, directly or indirectly,
liable with respect to any Indebtedness, except Permitted Indebtedness.

 

6.2                                 Liens.  Create, incur, assume or suffer to
exist any Lien upon or with respect to any of its properties, whether now owned
or hereafter acquired; file or suffer to exist under the Code, the PPSA or any
similar law or statute of any jurisdiction, a financing statement (or the
equivalent thereof) that names it or any of its Subsidiaries as debtor; sign or
suffer to exist any security agreement authorizing any secured party thereunder
to file such financing statement (or the equivalent thereof); sell any of its
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable) with recourse to it or any of its Subsidiaries or assign or
otherwise transfer, or permit any of its Subsidiaries to assign or otherwise
transfer, any account or other right to receive income; other than, as to all of
the above, Permitted Liens; provided, that, no Liens shall be permitted on any
assets included in the Borrowing Base other than Agent’s Liens and Permitted
Liens securing the Second Lien Indebtedness.

 

6.3                                 Restrictions on Fundamental Changes.

 

(a)                                  Merge, consolidate or amalgamate with any
Person, enter into any reorganization or reclassify its Stock, (or agree to do
any of the foregoing),

 

(b)                                 Liquidate, wind up, or dissolve itself, or
suffer any liquidation or dissolution, (or agree to do any of the foregoing),

 

(c)                                  Suspend or go out of a substantial portion
of its or their business, (or agree to do any of the foregoing), or

 

38

--------------------------------------------------------------------------------


 

(d)                                 Purchase or otherwise acquire, whether in
one transaction or a series of related transactions, all or substantially all of
the assets of any Person (or any division thereof) (or agree to do any of the
foregoing).

 

6.4                                 Disposal of Assets.  Other than Permitted
Dispositions, convey, sell, lease, sublease, license, assign, transfer, or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, property or assets, whether now or hereafter acquired (or
agree to do any of the foregoing).

 

6.5                                 [Reserved.]

 

6.6                                 Nature of Business.  Make any change in the
nature of its business as described in Section 4.25.

 

6.7                                 Payments and Amendments, etc.

 

(a)                                  Amend, modify or otherwise change (or
permit the amendment, modification or other change in any manner of) any of the
provisions of:

 

(i)                                     any of its or its Subsidiaries’
Indebtedness (other than any Subordinated Indebtedness or the Second Lien
Indebtedness) or of any instrument or agreement (including any purchase
agreement, indenture, loan agreement or security agreement) relating to any such
Indebtedness if such amendment, modification or change would shorten the final
maturity or average life to maturity of, or require any payment to be made
earlier than the date originally scheduled on, such Indebtedness, would increase
the interest rate applicable to such Indebtedness, would change the
subordination provisions, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders or the issuer of such Indebtedness in any respect;

 

(ii)                                  any Subordinated Indebtedness unless
expressly permitted under the terms of the applicable Subordination Agreement
which is an agreement to which Agent is a party; or

 

(iii)                               any Second Lien Loan Documents to the extent
such amendment, modification or waiver is prohibited pursuant to the terms of
the Second Lien Intercreditor Agreement.

 

(b)                                 With respect to Indebtedness other than
Subordinated Indebtedness, the Second Lien Indebtedness and the Obligations,
make any voluntary or optional payment, prepayment, redemption, defeasance,
sinking fund payment or other acquisition for value of any of such Indebtedness
or such of its Subsidiaries’ Indebtedness (including by way of depositing money
or securities with the trustee therefor before the date required for the purpose
of paying any portion of such Indebtedness when due), or refund, refinance,
replace or exchange any other Indebtedness for any such Indebtedness (except to
the extent such refinanced Indebtedness is otherwise expressly permitted by the
definition of Permitted Indebtedness), or make any payment, prepayment,
redemption, defeasance, sinking fund payment or repurchase of any outstanding
Indebtedness as a result of any asset sale, change of control, issuance and sale
of debt or equity securities or similar event, or give any notice with respect
to any of the foregoing.

 

(c)                                  Except as expressly permitted pursuant to
the terms of the applicable Subordination Agreement, make any payments, of any
kind or nature, with respect to such Subordinated Indebtedness.

 

(d)                                 Amend, modify or otherwise change its name,
jurisdiction of organization, organizational identification number, federal
employer identification number or, in the case of Mondel, its business number
assigned by the Canadian Revenue Agency.

 

39

--------------------------------------------------------------------------------


 

(e)                                  Amend, modify or otherwise change its
certificate of incorporation or bylaws (or other similar organizational
documents), including by the filing or modification of any certificate of
designation, or any agreement or arrangement entered into by it, with respect to
any of its capital Stock (including any shareholders’ agreement), or enter into
any new agreement with respect to any of its capital Stock, except any such
amendments, modifications or changes or any such new agreements or arrangements
pursuant to this subsection (e) that either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change.

 

(f)                                    Except as permitted by Section 6.7(a),
agree to any material amendment or other material change to or material waiver
of its rights under any Material Contract.

 

(g)                                 Make any principal payments (whether
voluntary, mandatory or otherwise), with respect to the Second Lien Indebtedness
other than (i) as set forth in Section 2.4(c)(vi), (ii) regularly scheduled
quarterly principal payments of no more than $1,000,000 commencing October 1,
2006 so long as, both before and after giving effect to any such payment, no
Event of Default exists or would otherwise result from making any such principal
payment, (iii) in connection with Second Lien Prepayment Events so long as, both
before and after giving effect to any such payment, no Event of Default exists
or would otherwise result from making any such principal payment and (iv)
voluntary prepayments so long as, both before and after giving effect to any
such payment no Event of Default exists or would otherwise result from making
any such principal payment; provided, however, that in the event any principal
payment with respect to the Second Lien Indebtedness is not permitted to be made
as a result of the existence of an Event of Default, then Borrowers may make
such principal payment to the extent Agent has notified Borrowers that the
Obligations (up to the Maximum First Lien Loan Amount (as such term is defined
in the Second Lien Intercreditor Agreement)) have first been satisfied and paid
in full in accordance with the terms of Section 2.4(b), it being understood that
the operation of the foregoing provision shall not be construed to or result in
a waiver or cure of any payment default which would arise under the Second Lien
Loan Documents.

 

6.8                                 Change of Control.  Cause, permit, or
suffer, directly or indirectly, any Change of Control.

 

6.9                                 Consignments.  Consign any of their
Inventory or sell any of their Inventory on bill and hold, sale or return, sale
on approval, or other conditional terms of sale unless Agent has received a
Collateral Access Agreement executed by the applicable consignee or other such
Person; provided, however, that no such Collateral Access Agreement shall be
required to the extent the book value of all Inventory held by such consignee or
other such Person does not exceed $100,000 in any one instance or $300,000 in
the aggregate (inclusive of all Inventory and Equipment stored with any bailee,
warehouseman or similar party).

 

6.10                           Distributions; Restricted Payments.  (a) Declare
or pay any dividend or other distribution, direct or indirect, on account of any
of its or its Subsidiaries’ capital Stock now or hereafter outstanding, (b) make
any repurchase, redemption, retirement, defeasance, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any of
its or its direct or indirect parent’s capital Stock now or hereafter
outstanding, (c) make any payment to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights for the purchase or acquisition of
shares of any class of its capital Stock now or hereafter outstanding, or (d)
pay any management fees or any other fees or expenses (including the
reimbursement thereof by any Borrower, any Guarantor or any of their respective
Subsidiaries) pursuant to any management, consulting or other services agreement
to any of the shareholders or other equity holders of any Borrower, any
Guarantor or any of their respective Subsidiaries or other Affiliates, or to any
other Subsidiaries or Affiliates of any Borrower or any Guarantor; provided,
however, that so long as no Default or Event of Default has occurred and is
continuing or would result therefrom (i) any Subsidiary of any Borrower may pay
dividends to such Borrower, and (ii) the Parent may pay dividends in the form of
common capital Stock.

 

40

--------------------------------------------------------------------------------


 

6.11                           Accounting Methods.  Modify or change their
fiscal year or their method of accounting (other than as may be required to
conform to GAAP) or enter into, modify, or terminate any agreement currently
existing, or at any time hereafter entered into with any third party accounting
firm or service bureau for the preparation or storage of Borrowers’ or their
respective Subsidiaries’ accounting records without said accounting firm or
service bureau agreeing to provide Agent information regarding Borrowers’ and
their respective Subsidiaries’ financial condition.

 

6.12                           Investments.  Make or commit or agree to make any
Investment or other loan, advance guarantee of obligations, other extension of
credit or capital contributions to, or hold or invest in or commit or agree to
hold or invest in, or purchase or otherwise acquire or commit or agree to
purchase or otherwise acquire any shares of the capital Stock, bonds, notes,
debentures or other securities of, or make or commit or agree to make any other
investment in, any other Person, or purchase or own any futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or incur any
liabilities (including contingent obligations) for or in connection with any
Investment, or permit any of its Subsidiaries to do any of the foregoing, except
for:  (a) Investments existing on the date hereof, as set forth on Schedule 6.12
hereto, but not any increase in the amount thereof as set forth in such Schedule
or any other modification of the terms thereof, (b) temporary loans and advances
by a Borrower to a Borrower or a Guarantor that is an operating Subsidiary of a
Borrower and by such other Borrower or Guarantor to a Borrower, made in the
ordinary course of business and not exceeding in the aggregate at any one time
outstanding $100,000, and (c) Permitted Investments.  Without limiting the
foregoing: (x) Administrative Borrower, Guarantors and their respective
Subsidiaries shall not have cash, Cash Equivalents and other Permitted
Investments (other than in the Cash Management Accounts) in Deposit Accounts or
Securities Accounts (i) located in the United States or Canada in an amount in
excess of $10,000 at any one time with respect to any one such account unless
Administrative Borrower, such Guarantor or such Subsidiary, as applicable, and
the applicable securities intermediary or bank have entered into a Control
Agreement governing such cash, Cash Equivalents and other Permitted Investments
in order to perfect (and further establish) the Agent’s Liens therein or (ii)
located outside the United States or Canada in an amount in excess of $5,000,000
in the aggregate at any one time unless Administrative Borrower, such Guarantor
or such Subsidiary, as applicable, and the applicable securities intermediary or
bank have entered into a Control Agreement governing such cash, Cash Equivalents
and other Permitted Investments in order to perfect (and further establish) the
Agent’s Liens therein; and (y) subject to the foregoing clause (x), Borrowers
and Guarantors shall not and shall not permit their respective Subsidiaries to
establish or maintain any Deposit Account or Securities Account unless Agent
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account.

 

6.13                           Transactions with Affiliates.  Enter into, renew,
extend or be a party to, any transaction or series of related transactions
(including the purchase, sale, lease, transfer or exchange of property or assets
of any kind or the rendering of services of any kind) with any Affiliate, except
(a) in the ordinary course of business in a manner and to an extent consistent
with past practice and necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm’s length transaction
with a Person that is not an Affiliate thereof, (ii) if such transactions
involve one or more payments by any Borrower or any of its Subsidiaries in
excess of $100,000, are fully disclosed to Agent, and (iii) transactions
permitted by Section 6.10 or Section 6.12.

 

6.14                           Use of Proceeds.  Use the proceeds of (1) the
Advances for any purpose other than (a) on the Closing Date, (i) to repay in
full the outstanding principal, accrued interest, and accrued fees and expenses
owing to Existing Lender, (ii) to fund no more than $4,600,000 of the Nilssen
Award or any full and final settlement in respect thereof, and (iii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted purposes and (2) the Second Lien
Indebtedness other than to (i) pay the Nilssen Award or any full and final
settlement in respect

 

41

--------------------------------------------------------------------------------


 

thereof; provided, that, if the Nilssen Award is vacated pursuant to a final
non-appealable court order by a court of competent jurisdiction or if the amount
to be paid in connection with the Nilssen Award or any full and final settlement
in respect thereof is less than $18,000,000, such proceeds or excess proceeds,
as the case may be, shall be used consistent with the terms and conditions
hereof, for the Borrowers’ lawful and permitted purposes, and (ii) to pay
transactional fees, costs, and expenses incurred in connection with the Second
Lien Loan Documents and the transactions contemplated thereby.

 

6.15                           Inventory and Equipment with Bailees.  Store the
Inventory or Equipment of Borrowers, Guarantors or their respective Subsidiaries
at any time now or hereafter with a bailee, warehouseman, or similar party other
than as set forth on Schedule 4.5 and only to the extent a Collateral Access
Agreement has been delivered to Agent with respect to such bailee, warehouseman
or similar party; provided, that, to the extent any Inventory and Equipment
stored with such bailee, warehouseman or similar party has a book value of less
than $100,000 for any one location and $300,000 in the aggregate for all such
locations (inclusive of any Inventory or Equipment on consignment with any
Person), no such Collateral Access Agreement shall be required.

 

6.16                           Financial Covenants.

 

(a)                                  Fail to maintain or achieve:

 

(i)             Minimum TTM EBITDA.  TTM EBITDA, measured as of the end of each
fiscal quarter specified in the following table of no less than the applicable
amount set forth opposite thereto:

 

Applicable Amount

 

Fiscal Quarter Ending

$

13,000,000

 

September 30, 2005

 

 

 

 

$

12,400,000

 

December 31, 2005

 

 

 

 

$

14,700,000

 

March 31, 2006

 

 

 

 

$

17,000,000

 

June 30, 2006 and
the last day of each
fiscal quarter thereafter

 

(ii)          Minimum TTM Power Systems EBITDA.  TTM Power Systems EBITDA,
measured as of the end of each fiscal quarter specified in the following table
of no less than the applicable amount set forth opposite thereto:

 

Applicable Amount

 

Fiscal Quarter Ending

$

8,500,000

 

September 30, 2005

 

 

 

 

$

8,500,000

 

December 31, 2005

 

 

 

 

$

8,500,000

 

March 31, 2006

 

 

 

 

$

8,500,000

 

June 30, 2006 and
the last day of each
fiscal quarter thereafter

 

42

--------------------------------------------------------------------------------


 

(iii)       Fixed Charge Coverage Ratio.  A Fixed Charge Coverage Ratio,
measured for the period specified in the following table of not less than the
applicable ratio set forth opposite thereto:

 

Applicable Ratio

 

Measurement Period

2.00:1.00

 

3 months ending September 30, 2005

 

 

 

2.00:1.00

 

6 months ending December 31, 2005

 

 

 

1.75:1.00

 

9 months ending March 31, 2006

 

 

 

1.75:1.00

 

12 months ending June 30, 2006 and
the 12 months ending on the last day of each
fiscal quarter thereafter

 

(iv)      Leverage Ratio.  A Leverage Ratio, measured as of the end of each
fiscal quarter specified in the following table of not more than the applicable
ratio set forth opposite thereto:

 

Applicable Ratio

 

Fiscal Quarter Ending

4.10:1.00

 

September 30, 2005

 

 

 

4.40:1.00

 

December 31, 2005

 

 

 

3.75:1.00

 

March 31, 2006

 

 

 

3.25:1.00

 

June 30, 2006 and
the last day of each
fiscal quarter thereafter

 

(b)                                 Make:

 

(i)             Capital Expenditures.  Capital Expenditures in any fiscal year
in excess of the amount set forth in the following table for the applicable
period:

 

Fiscal Year 2006

 

Fiscal Year 2007

 

6 Months Ended
December 31, 2007

 

$

7,500,000

 

$

9,600,000

 

$

5,200,000

 

 

43

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Capital Expenditures for any fiscal year of
Parent and its Subsidiaries after 2007 shall be permitted only to the extent (A)
not in excess of the amount set forth above and (B) supported by updated
Projections provided to Agent in accordance with the terms of this Agreement for
such fiscal years.

 

6.17                           ERISA.  (a) Terminate or permit any of their
ERISA Affiliates to, terminate any Pension Plan so as to result in any material
liability to Parent, its Subsidiaries or any ERISA Affiliate, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any ERISA Affiliate, (c) make a complete or partial
withdrawal (within the meaning of ERISA Section 4201) from any Multiemployer
Plan so as to result in any material liability to Parent, its Subsidiaries or
any ERISA Affiliate, (d) enter into any new Plan or modify any existing Plan so
as to increase its obligations thereunder which could result in any material
liability to any ERISA Affiliate, (e) permit the present value of all
nonforfeitable accrued benefits under any Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Plan) materially to exceed the fair
market value of Plan assets allocable to such benefits, all determined as of the
most recent valuation date for each such Plan, or (f) engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Agent or any Lender of any of their rights under this Agreement
or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or Section
4975 of the IRC.

 

6.18                           Lease Obligations.  Create, incur or suffer to
exist any obligations as lessee (a) for the payment of rent for any real or
personal property in connection with any sale and leaseback transaction, or
(b) for the payment of rent for any real or personal property under leases or
agreements to lease other than (i) Capitalized Lease Obligations which would not
cause the aggregate amount of all obligations under Capitalized Leases entered
into after the Closing Date owing by all Borrowers, Guarantors and their
respective Subsidiaries in any of fiscal year of to exceed the amounts set forth
in Section 6.16(b)(i)), and (ii) Operating Lease Obligations which would not
cause the aggregate amount of all Operating Lease Obligations owing by all
Borrowers, Guarantors and their Subsidiaries in any fiscal year to exceed
$5,000,000.

 

6.19                           Federal Reserve Regulations.  Permit any Advance
or the proceeds of any Advance under this Agreement to be used for any purpose
that would cause such Advance to be a margin loan under the provisions of
Regulation T, U or X of the Board.

 

6.20                           Limitations on Dividends and Other Payment
Restrictions Affecting Subsidiaries.  Create or otherwise cause, incur, assume,
suffer or permit to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary of any Borrower or
Guarantor (i) to pay dividends or to make any other distribution on any shares
of capital Stock of such Subsidiary owned by such Borrower or such Guarantor or
any of its Subsidiaries, (ii) to pay or prepay or to subordinate any
Indebtedness owed to any Borrower, any Guarantor or any of their respective
Subsidiaries, (iii) to make loans or advances to any Borrower, any Guarantor or
any of their respective Subsidiaries or (iv) to transfer any of its property or
assets to any Borrower, any Guarantor or any of their respective Subsidiaries,
or permit any of its Subsidiaries to do any of the foregoing; provided, however,
that nothing in any of clauses (i) through (iv) of this Section 6.20 shall
prohibit or restrict compliance with:

 

(a)                                  this Agreement and the other Loan
Documents;

 

(b)                                 any agreements in effect on the date of this
Agreement and described on Schedule 6.20;

 

(c)                                  any Applicable Law, rule or regulation
(including applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);

 

44

--------------------------------------------------------------------------------


 

(d)                                 in the case of clause (iv), any agreement
setting forth customary restrictions on the subletting, assignment or transfer
of any property or asset that is leased or licensed; or

 

(e)                                  in the case of clause (iv), any agreement,
instrument or other document evidencing a Permitted Lien that restricts, on
customary terms, the transfer of any property or assets subject thereto.

 

6.21                           Limitation on Issuance of Capital Stock.  Except
for the issuance or sale of common stock or Permitted Preferred Stock by the
Parent, issue or sell or enter into any agreement or arrangement for the
issuance and sale of, or permit any of its Subsidiaries to issue or sell or
enter into any agreement or arrangement for the issuance and sale of, any shares
of its capital Stock, any securities convertible into or exchangeable for its
capital Stock or any warrants.

 

6.22                           Investment Company Act of 1940.  Engage in any
business, enter into any transaction, use any securities or take any other
action that would cause it or any of its Subsidiaries to become subject to the
registration requirements of the Investment Company Act of 1940, as amended, by
virtue of being an “investment company” or a company “controlled” by an
“investment company” not entitled to an exemption within the meaning of such
Act.

 

6.23                           Environmental.  Permit the use, handling,
generation, storage, treatment, release or disposal of Hazardous Materials at
any property owned or leased by it or any of its Subsidiaries, except in
compliance with Environmental Laws and so long as such use, handling,
generation, storage, treatment, release or disposal of Hazardous Materials does
not result in a Material Adverse Change.

 

6.24                           Excluded Foreign Subsidiaries.  Permit any
Excluded Foreign Subsidiary to (a) have or acquire any assets, (b) incur any
liabilities with recourse to any Borrower or Guarantor, or (c) engage in any
other activity or business of any kind other than the dissolution thereof.

 

7.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

7.1                                 If any Borrower fails to pay when due and
payable, or when declared due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) all or any portion of
the Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding).

 

7.2                                 If any Borrower, any Guarantor or any of
their respective Subsidiaries fails to perform or comply with any covenant or
agreement contained in (a) Section 5 or Section 6, or any Borrower, any
Guarantor or any of their respective Subsidiaries fails to perform or comply
with any covenant or agreement contained in any Security Document to which it is
a party or (b) any Loan Document to be performed or observed by it and, except
as set forth in Section 7.1 or clause (a) of this Section 7.2, such failure, if
capable of being remedied, shall remain unremedied for 15 days after the earlier
of the date a senior officer of any Borrower or Guarantor becomes aware of such
failure and the date written notice of such default shall have been given by any
Agent to such Borrower or Guarantor.

 

7.3                                 If any material portion of any Borrower’s or
any of its Subsidiaries’ assets is attached, seized, subjected to a writ or
distress warrant, or is levied upon, or comes into the possession of any third
Person and the same is not discharged before the earlier of 30 days after the
date it first arises or 5 days prior to the date on which such property or asset
is subject to forfeiture by such Borrower or the applicable Subsidiary.

 

45

--------------------------------------------------------------------------------


 

7.4                                 If (a) an Insolvency Proceeding is commenced
by any Borrower or any Subsidiary of a Borrower, (b) any Borrower or any
Subsidiary of any Borrower shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(c) any Borrower or any Subsidiary of any Borrower shall make a general
assignment for the benefit of creditors, or (d) any Borrower or any Subsidiary
of any Borrower shall take any action to authorize or effect any of the actions
set forth above in this Section 7.4.

 

7.5                                 If an Insolvency Proceeding is commenced
against any Borrower or any Subsidiary of a Borrower, and any of the following
events occur:  (a) the applicable Borrower or Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 30
calendar days of the date of the filing thereof; (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
any Borrower or any Subsidiary of a Borrower, or (e) an order for relief shall
have been issued or entered therein.

 

7.6                                 If any Borrower or any Subsidiary of a
Borrower is enjoined, restrained, or in any way prevented by court order or any
Governmental Authority from continuing to conduct all or any material part of
its business.

 

7.7                                 If Borrower or any of its Subsidiaries shall
fail to pay any principal of or interest on any of its Indebtedness (excluding
the Obligations) in excess of $100,000, or any premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness, or
any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof.

 

7.8                                 If one or more judgments or orders for the
payment of money exceeding $100,000 in the aggregate shall be rendered against
Parent or any of its Subsidiaries and remain unsatisfied, or the Parent or any
of its Subsidiaries shall agree to the settlement of any one or more pending or
threatened actions, suits or proceedings affecting any Borrower or Guarantor
before any court or other Governmental Authority or any arbitrator or mediator,
providing for the payment of money exceeding $100,000 in the aggregate, and in
the case of any such judgment or order either (a) enforcement proceedings shall
have been commenced by any creditor upon any such judgment or order, or (b)
there shall be a period of 10 consecutive days after entry thereof during which
a stay of enforcement of any such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, however, that any such
judgment, order or settlement shall not give rise to an Event of Default under
this Section 7.7 if and for so long as (i) the amount of such judgment, order,
or settlement is covered by a valid and binding policy of insurance between the
defendant and the insurer covering full payment thereof (subject to customary
deductibles) and (ii) such insurer has been notified, and has not disputed the
claim made for payment, of the amount of such judgment, order or settlement;
provided, further, that the Nilssen Award shall not give rise to an Event of
Default under this Section 7.7 so long as the Nilssen Award is paid or vacated
pursuant to a final non-appealable court order by a court of competent
jurisdiction.

 

7.9                                 If any warranty, representation, statement,
or Record made or deemed made herein or in any other Loan Document or delivered
to Agent or any Lender in connection with this Agreement or any other Loan
Document proves to be untrue in any material respect (except where any such
representation or warranty is already subject to a materiality standard, in
which case such representation or warranty proves to be untrue in any respect)
as of the date of making or deemed making thereof.

 

46

--------------------------------------------------------------------------------


 

7.10                           If the obligation of any Guarantor under the
Guaranty is limited or terminated by operation of law or by such Guarantor or
any such Guarantor becomes the subject of an Insolvency Proceeding or if any
event described in any other subsection of this Section 7 occurs with respect to
a Guarantor.

 

7.11                           If any Security Document shall, for any reason,
fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien on or security
interest in the Collateral covered hereby or thereby, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement.

 

7.12                           Any provision of any Loan Document shall at any
time for any reason cease to be valid and binding on any Borrower or Subsidiary
of a Borrower purported to be bound thereby, or be declared to be null and void,
or the validity or enforceability thereof shall be contested by any Borrower or
any Subsidiary of a Borrower or any such Person shall deny in writing that it
has any liability or obligation purported to be created by any Loan Document, or
a proceeding shall be commenced by any Borrower or any Subsidiary of a Borrower,
or by any Governmental Authority having jurisdiction over any Borrower or any
Subsidiary of a Borrower, seeking to establish the invalidity or
unenforceability thereof, or any Borrower or any Subsidiary of a Borrower shall
deny that it has any liability or obligation purported to be created under any
Loan Document.

 

7.13                           If there occurs one or more ERISA Events which
individually or in the aggregate results in or otherwise is associated with
liability of any Borrower, any of its Subsidiaries, or any of their respective
ERISA Affiliates in excess of $100,000 during the term of this Agreement; or
there exists, an amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), individually or in the aggregate for all Pension Plans
maintained, sponsored or obligated to be contributed by any Borrower, any of its
Subsidiaries or any of their ERISA Affiliates (excluding for purposes of such
computation any Pension Plans with respect to which assets exceed benefit
liabilities) which exceeds $70,600,000.

 

7.14                           If (a) any default or event of default occurs
under or with respect to any Material Contract (other than any Second Lien Loan
Document) which is not cured or waived upon such occurrence, (b) any Event of
Default (as defined in any Second Lien Loan Document) occurs under any Second
Lien Loan Document, or (c) any Material Contract is terminated and such
termination could reasonably be expected to result in a Material Adverse Change.

 

7.15                           [Reserved.]

 

7.16                           If (a) there shall occur and be continuing any
“Event of Default” (or any comparable term) by any Borrower, any Guarantor or
their respective Subsidiaries under, and as defined in or any document
evidencing or governing any Subordinated Indebtedness, (b) any of the
Obligations for any reason shall cease to be “First Lien Obligations,”
“Permitted Indebtedness,” “Senior Debt”, “Senior Indebtedness” or “Designated
Senior Indebtedness” (or any comparable terms) under, and as defined in any
Second Lien Loan Document or document evidencing or governing any Subordinated
Indebtedness, (c) Agent’s Liens securing the Obligations for any reason shall
cease to be “Permitted Liens” (or any comparable term) under, and as defined in
any Second Lien Loan Document or document evidencing or governing any
Subordinated Indebtedness, (d) any Indebtedness other than the Obligations and
the Second Lien Indebtedness shall constitute “Senior Indebtedness”, “Senior
Debt” or “Designated Senior Indebtedness” (or any comparable term) under, and as
defined in, any document evidencing or governing any Subordinated Indebtedness,
(e) any Subordination Agreement shall, in whole or in part, terminate, cease to
be effective or cease to be legally valid, binding and enforceable against any
holder of the Indebtedness related thereto, or (f) the Second Lien Intercreditor
Agreement shall, in whole or in part, terminate, cease to be effective or cease
to be legally valid, binding and enforceable against any the Second Lien Agent,
any Second Lien Lender or any other holder of Second Lien Indebtedness.

 

47

--------------------------------------------------------------------------------


 

7.17                           If any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 15 days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Borrower or
any of its Subsidiaries, if any such event or circumstance could reasonably be
expected to result in a Material Adverse Change.

 

7.18                           If any cessation of a substantial part of the
business of any Borrower or any of its Subsidiaries occurs for a period which
materially and adversely affects the ability of any Borrower or any of its
Subsidiaries to continue its business on a profitable basis.

 

7.19                           If there occurs the loss, suspension or
revocation of, or failure to renew, any license or permit now held or hereafter
acquired by the Parent or any of its Subsidiaries, if such loss, suspension,
revocation or failure to renew could reasonably be expected to result in a
Material Adverse Change.

 

7.20                           If there occurs the indictment, or the threatened
indictment of the Parent or any of its Subsidiaries under any criminal statute,
or commencement or threatened commencement of criminal or civil proceedings
against Parent or any of its Subsidiaries pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture to
any Governmental Authority of any material portion of the property of such
Person.

 

7.21                           If the Parent or any of its Subsidiaries shall be
liable for any Environmental Liabilities the payment of which could reasonably
be expected to result in a Material Adverse Change.

 

7.22                           If an event or development occurs which could
reasonably be expected to result in a Material Adverse Change.

 

7.23                           If a Triggering Event has occurred and is
continuing.

 

7.24                           If the Borrowers have not received, and remitted
to the Holding Account, cash proceeds of the Second Lien Indebtedness in an
aggregate amount of not less than $18,000,000 on or before November 30, 2005.

 

8.                                      THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

8.1                                 Rights and Remedies.  Upon the occurrence,
and during the continuation, of an Event of Default, the Required Lenders (at
their election but without notice of their election and without demand) may
authorize and instruct Agent to do any one or more of the following on behalf of
the Lender Group (and Agent, acting upon the instructions of the Required
Lenders, shall do the same on behalf of the Lender Group), all of which are
authorized by Borrowers:

 

(a)                                  Declare all or any portion of the
Obligations, whether evidenced by this Agreement, by any of the other Loan
Documents, or otherwise, immediately due and payable;

 

(b)                                 Cease advancing money or extending credit to
or for the benefit of Borrowers under this Agreement, under any of the Loan
Documents, or under any other agreement between Borrowers and the Lender Group;

 

48

--------------------------------------------------------------------------------


 

(c)                                  Terminate this Agreement and any of the
other Loan Documents as to any future liability or obligation of the Lender
Group, but without affecting any of the Agent’s Liens in the Collateral and
without affecting the Obligations; and

 

(d)                                 The Lender Group shall have all other rights
and remedies available at law or in equity or pursuant to any other Loan
Document.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrowers.

 

8.2                                 Remedies Cumulative.  The rights and
remedies of the Lender Group under this Agreement, the other Loan Documents, and
all other agreements shall be cumulative.  The Lender Group shall have all other
rights and remedies not inconsistent herewith as provided under the Code, by
law, or in equity.  No exercise by the Lender Group of one right or remedy shall
be deemed an election, and no waiver by the Lender Group of any Event of Default
shall be deemed a continuing waiver.  No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

 

9.                                      TAXES AND EXPENSES.

 

If any Borrower or its Subsidiaries fails to pay any monies (whether taxes,
assessments, insurance premiums, or, in the case of leased properties or assets,
rents or other amounts payable under such leases) due to third Persons, or fails
to make any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to any Borrower or any other Person, may do any or all
of the following:  (a) make payment of the same or any part thereof, (b) set up
such reserves against the Borrowing Base or the Maximum Revolver Amount as Agent
deems necessary to protect the Lender Group from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 5.8 hereof,
obtain and maintain insurance policies of the type described in Section 5.8 and
take any action with respect to such policies as Agent deems prudent.  Any such
amounts paid by Agent shall constitute Lender Group Expenses and any such
payments shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement.  Agent need not inquire as to, or contest the validity of,
any such expense, tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.

 

10.                               WAIVERS; INDEMNIFICATION.

 

10.1                           Demand; Protest; etc.  Each Borrower waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guaranties
at any time held by the Lender Group on which any such Borrower may in any way
be liable.

 

10.2                           The Lender Group’s Liability for Collateral. 
Each Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code or other Applicable Law, the Lender Group
shall not in any way or manner be liable or responsible for:  (i) the
safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrowers.

 

49

--------------------------------------------------------------------------------


 

10.3                           Indemnification.  Each Borrower shall jointly and
severally pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, and damages, and
all reasonable attorneys fees and disbursements and other costs and expenses
actually incurred in connection therewith or in connection with the enforcement
of this indemnification (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution, delivery, enforcement, performance, or administration (including
any restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrowers’ and their respective Subsidiaries’ compliance with the
terms of the Loan Documents, (b) with respect to any investigation, litigation,
or proceeding related to this Agreement, any other Loan Document, or the use of
the proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto and (c) in connection with or arising
out of any presence or release of Hazardous Materials at, on, under, to or from
any assets or properties owned, leased or operated by any Borrower or any of its
Subsidiaries or any Environmental Actions, Environmental Liabilities and Costs
or Remedial Actions related in any way to any such assets or properties of any
Borrower or any of its Subsidiaries (all the foregoing, collectively, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

10.4                           Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by Applicable Law, no Borrower shall assert, and each
Borrower hereby waives, any claim against any Indemnified Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or Letter of Credit or the use of the proceeds thereof.  No
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

11.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as

 

50

--------------------------------------------------------------------------------


 

applicable, may designate to each other in accordance herewith), or
telefacsimile to Borrowers in care of Administrative Borrower or to Agent, as
the case may be, at its address set forth below:

 

If to Borrowers, in care of

MAGNETEK, INC.

Administrative Borrower at:

8966 Mason Avenue

 

Chatsworth, CA 91311

 

Attn: Tina McKnight

 

Fax No.: 818.727.2219

 

 

with copies to:

GIBSON, DUNN & CRUTCHER LLP

 

333 South Grand Avenue

 

Los Angeles, CA 90071

 

Attn: Jennifer Bellah Maguire, Esq.

 

Fax No.: 213.229.7520

 

 

If to Agent:

WELLS FARGO FOOTHILL, INC.

 

2450 Colorado Avenue, Suite 3000 West

 

Santa Monica, CA 90404

 

Attn: Business Finance Division Manager

 

Fax No.: 310.453.7413

 

 

with copies to:

MORRISON & FOERSTER LLP

 

555 West Fifth Street

 

Los Angeles, CA 90013

 

Attn: Sandra L. Montgomery, Esq.

 

Fax No.: 213.892.5454

 

Agent and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties.  All notices or demands sent in accordance with this Section 11, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code or PPSA, shall be deemed received on
the earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code or PPSA shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

 

12.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)                                  THE VALIDITY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND TO THE EXTENT
PERMITTED

 

51

--------------------------------------------------------------------------------


 

BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, COUNTY OF
NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

 

(c)                                  EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY
OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

13.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1                           Assignments and Participations.

 

(a)                                  Any Lender may assign and delegate to one
or more assignees (each an “Assignee”) that are Eligible Transferees all, or any
ratable part of all, of the Obligations, the Commitments and the other rights
and obligations of such Lender hereunder and under the other Loan Documents, in
a minimum amount of $5,000,000; provided, however, that Borrowers and Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Administrative Borrower and Agent by
such Lender and the Assignee, (ii) such Lender and its Assignee have delivered
to Administrative Borrower and Agent an Assignment and Acceptance, and (iii) the
assigning Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500.  Anything contained herein to the
contrary notwithstanding, the payment of any fees shall not be required and the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.

 

(b)                                 From and after the date that Agent notifies
the assigning Lender (with a copy to Administrative Borrower) that it has
received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3 hereof)
and be released from any future obligations under this Agreement (and in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto), and
such assignment shall effect a novation between Borrowers and the Assignee;
provided, however, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender’s obligations under Article 16 and Section 16.7
of this Agreement.

 

52

--------------------------------------------------------------------------------


 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(1) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto, (2) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower, any Subsidiary of any Borrower or the
performance or observance by any Borrower or its of any of their respective
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (3) such Assignee confirms that it has received a copy of this Agreement
and the Second Lien Intercreditor Agreement, together with such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (4) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (5) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement as are delegated to Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto, (6) such Assignee agrees that it
will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender and (7) such Assignee expressly
assumes all rights and obligations of such assigning Lender under the Second
Lien Intercreditor Agreement and agrees to be bound by the terms thereof.

 

(d)                                 Immediately upon Agent’s receipt of the
required processing fee payment and the fully executed Assignment and
Acceptance, this Agreement shall be deemed to be amended to the extent, but only
to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

(e)                                  Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in its Obligations, the Commitment, and
the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender shall remain a “Lender” for all purposes of this Agreement
and the other Loan Documents and the Participant receiving the participating
interest in the Obligations, the Commitments, and the other rights and interests
of the Originating Lender hereunder shall not constitute a “Lender” hereunder or
under the other Loan Documents and the Originating Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts

 

53

--------------------------------------------------------------------------------


 

payable by Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement.  The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrowers, the
Collections of Borrowers or their respective Subsidiaries, the Collateral, or
otherwise in respect of the Obligations.  No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

 

(f)                                    In connection with any such assignment or
participation or proposed assignment or participation, a Lender may, subject to
the provisions of Section 16.7, disclose all documents and information which it
now or hereafter may have relating to Borrowers and their respective
Subsidiaries and their respective businesses.

 

(g)                                 Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR § 203.24, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under Applicable Law.

 

13.2                           Successors.  This Agreement shall bind and inure
to the benefit of the respective successors and assigns of each of the parties;
provided, however, that no Borrower may assign this Agreement or any of its
rights or duties hereunder without the Lenders’ prior written consent and any
prohibited assignment shall be absolutely void ab initio.  No consent to
assignment by the Lenders shall release any Borrower from its obligations
hereunder or under any other Loan Document.  A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 hereof and, except as expressly required pursuant to
Section 13.1 hereof, no consent or approval by any Borrower is required in
connection with any such assignment.

 

14.                               AMENDMENTS; WAIVERS.

 

14.1                           Amendments and Waivers.  No amendment or waiver
of any provision of this Agreement or any other Loan Document (other than Bank
Product Agreements), and no consent with respect to any departure by any
Borrower, any Guarantor or any of their respective Subsidiaries therefrom, shall
be effective unless the same shall be in writing and signed by the Required
Lenders (or by Agent at the written request of the Required Lenders) and then
any such waiver or consent shall be effective, but only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders affected thereby, do any of the following:

 

(a)                                  increase or extend any Commitment of any
Lender,

 

(b)                                 postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

(c)                                  reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document,

 

(d)                                 change the Pro Rata Share that is required
to take any action hereunder,

 

54

--------------------------------------------------------------------------------


 

(e)                                  amend or modify this Section or any
provision of this Agreement providing for consent or other action by all
Lenders,

 

(f)                                    other than as permitted by Section 15.12,
release Agent’s Lien in and to any of the Collateral,

 

(g)                                 change the definition of Required Lenders or
Pro Rata Share,

 

(h)                                 contractually subordinate any of the Agent’s
Liens,

 

(i)                                     release any Borrower or any Guarantor
from any obligation for the payment of money other than pursuant to the terms of
the Loan Documents or in connection with the Disposition by Parent of the
capital Stock of a Borrower or a Guarantor which has been consented to by the
Required Lenders,

 

(j)                                     change the definitions of Borrowing
Base, Eligible Accounts, Eligible Inventory, Maximum Revolver Amount or Total
Debt Limiter, or change Section 2.1(b), or

 

(k)                                  amend any of the provisions of Section 15;

 

provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by Agent, Issuing Lender, or Swing Lender, as applicable,
affect the rights or duties of Agent, Issuing Lender, or Swing Lender, as
applicable, under this Agreement or any other Loan Document; and provided
further, however, any amendment or modification that directly affects or alters
the express rights or obligations of any Borrower shall also require the consent
or agreement of such Borrower (which, in the case of any Borrower, may be given
by the Administrative Borrower).  The foregoing notwithstanding, any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Loan Document that relates only to
the relationship of the Lender Group among themselves, and that does not affect
the rights or obligations of any Borrower, shall not require consent by or the
agreement of any Borrower.

 

14.2                           Replacement of Holdout Lender.

 

(a)                                  If any action to be taken by the Lender
Group or Agent hereunder requires the unanimous consent, authorization, or
agreement of all Lenders, and a Lender (“Holdout Lender”) fails to give its
consent, authorization, or agreement, then Agent, upon at least 5 Business Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Lenders (each, a “Replacement
Lender”), and the Holdout Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.

 

(b)                                 Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations (including an assumption of its
Pro Rata Share of the Risk Participation Liability) without any premium or
penalty of any kind whatsoever.  If the Holdout Lender shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Holdout Lender shall be deemed to have executed
and delivered such Assignment and Acceptance.  The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 13.1.  Until such
time as the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender’s Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Risk Participation Liability of such Letter of Credit.

 

55

--------------------------------------------------------------------------------


 

14.3                           No Waivers; Cumulative Remedies.  No failure by
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by Borrowers of any provision of this Agreement.  Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

15.                               AGENT; THE LENDER GROUP.

 

15.1                           Appointment and Authorization of Agent.  Each
Lender hereby designates and appoints WFF as its representative under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto.  Agent agrees to act as such on the express conditions
contained in this Section 15.  The provisions of this Section 15 (other than the
proviso to Section 15.11(a)) are solely for the benefit of Agent, and the
Lenders, and Borrowers, Guarantors and their respective Subsidiaries shall have
no rights as a third party beneficiary of any of the provisions contained
herein.  Any provision to the contrary contained elsewhere in this Agreement or
in any other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFF is merely the representative of the
Lenders, and only has the contractual duties set forth herein.  Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrowers, Guarantors and
their respective Subsidiaries, and related matters, (b) execute or file any and
all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make Advances, for itself or
on behalf of Lenders as provided in the Loan Documents, (d) exclusively receive,
apply, and distribute the Collections of Borrowers, Guarantors and their
respective Subsidiaries as provided in the Loan Documents, (e) open and maintain
such bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Borrowers, Guarantors and
their respective Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrowers,
Guarantors, the Obligations, the Collateral, the Collections of Borrowers,
Guarantors and their respective Subsidiaries, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

 

15.2                           Delegation of Duties.  Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

56

--------------------------------------------------------------------------------


 

15.3                           Liability of Agent.  None of the Agent Related
Persons shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by any Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates, or any officer
or director thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Borrower, any Guarantor or any other party
to any Loan Document to perform its obligations hereunder or thereunder.  No
Agent Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of Borrowers or Guarantors or the
books or records or properties of any Borrower’s or any Guarantor’s Subsidiaries
or Affiliates.

 

15.4                           Reliance by Agent.  Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, telefacsimile or
other electronic method of transmission, telex or telephone message, statement
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent, or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to Borrowers or
counsel to any Lender), independent accountants and other experts selected by
Agent.  Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

 

15.5                           Notice of Default or Event of Default.  Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Administrative Borrower referring to this Agreement, describing such
Default or Event of Default, and stating that such notice is a “notice of
default.”  Agent promptly will notify the Lenders of its receipt of any such
notice or of any Event of Default of which Agent has actual knowledge.  If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default.  Each Lender
shall be solely responsible for giving any notices to its Participants, if any. 
Subject to Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 8; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

15.6                           Credit Decision.  Each Lender acknowledges that
none of the Agent Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrowers, Guarantors and their respective Subsidiaries or Affiliates, shall
be deemed to

 

57

--------------------------------------------------------------------------------


 

constitute any representation or warranty by any Agent-Related Person to any
Lender.  Each Lender represents to Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrowers, Guarantors and any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers, Guarantors and any other
Person party to a Loan Document.  Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrowers,
Guarantors and any other Person party to a Loan Document that may come into the
possession of any of the Agent Related Persons.

 

15.7                           Costs and Expenses; Indemnification.  Agent may
incur and pay Lender Group Expenses to the extent Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
attorneys fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise.  Agent is authorized and directed to deduct and retain
sufficient amounts from the Collections of Borrowers, Guarantors and their
respective Subsidiaries received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders.  In the event Agent is not reimbursed for such costs and expenses from
the Collections of Borrowers, Guarantors and their respective Subsidiaries
received by Agent, each Lender hereby agrees that it is and shall be obligated
to pay to or reimburse Agent for the amount of such Lender’s Pro Rata Share
thereof.  Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand the Agent Related Persons (to the extent
not reimbursed by or on behalf of Borrowers and without limiting the obligation
of Borrowers to do so), according to their Pro Rata Shares, from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for the payment to any Agent Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make an Advance or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s Pro Rata Share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. 
The undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

 

15.8                           Agent in Individual Capacity.  WFF and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrowers, Guarantors and their respective Subsidiaries and Affiliates and any
other Person party to any Loan Documents as though WFF were not Agent hereunder,
and, in each case, without notice to or consent of the other members of the
Lender Group.  The other members of the Lender Group acknowledge that, pursuant
to such activities, WFF or its

 

58

--------------------------------------------------------------------------------


 

Affiliates may receive information regarding Borrowers, Guarantors or their
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include WFF in its
individual capacity.

 

15.9                           Successor Agent.  Agent may resign as Agent upon
45 days notice to the Lenders.  If Agent resigns under this Agreement, the
Required Lenders shall appoint a successor Agent for the Lenders.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders, a successor Agent. 
If Agent has materially breached or failed to perform any material provision of
this Agreement or of Applicable Law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders.  In
any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  If no
successor Agent has accepted appointment as Agent by the date which is 45 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

 

15.10                     Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with Borrowers and their respective Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrowers
or such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.  With respect to the
Swing Loans and Protective Advances, Swing Lender shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the sub-agent of Agent.

 

15.11                     Withholding Taxes.

 

(a)                                  All payments made by any Borrower hereunder
or under any note or other Loan Document will be made without setoff,
counterclaim, or other defense.  In addition, all such payments will be made
free and clear of, and without deduction or withholding for, any present or
future Taxes, and in the event any deduction or withholding of Taxes is
required, each Borrower shall comply with the penultimate sentence of this
Section 15.11(a).  “Taxes” shall mean, any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding any tax imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein measured by or based on the net income or net profits of Lender) and all
interest, penalties or similar liabilities with respect thereto, together with
any and all Canadian federal, provincial and other taxes, levies, imposts,
duties, fees, charges, claims and assessments which are or may become due in
respect of any Borrower or any Guarantor.  If any Taxes are so

 

59

--------------------------------------------------------------------------------


 

levied or imposed, each Borrower agrees to pay the full amount of such Taxes and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 15.11(a) after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein;
provided, however, that Borrowers shall not be required to increase any such
amounts if the increase in such amount payable results from Agent’s or such
Lender’s own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction).  Each Borrower will furnish to Lender as
promptly as possible after the date the payment of any Tax is due pursuant to
Applicable Law certified copies of tax receipts evidencing such payment by any
Borrower.

 

(b)                                 If a Lender claims an exemption from United
States withholding tax, such Lender agrees with and in favor of Agent and any
Borrower, to deliver to Agent:

 

(i)                                     if such Lender claims an exemption from
United States withholding tax pursuant to its portfolio interest exception,
(A) a statement of the Lender, signed under penalty of perjury, that it is not a
(I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10%
shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to any Borrower within
the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN, before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or any Borrower;

 

(ii)                                  if such Lender claims an exemption from,
or a reduction of, withholding tax under a United States tax treaty, properly
completed and executed IRS Form W-8BEN before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or any
Borrower;

 

(iii)                               if such Lender claims that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before receiving its
first payment under this Agreement and at any other time reasonably requested by
Agent or any Borrower; or

 

(iv)                              such other form or forms, including IRS Form
W-9, as may be required under the IRC or other laws of the United States as a
condition to exemption from, or reduction of, United States withholding or
backup withholding tax before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or any Borrower.  Each
Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)                                  If a Lender claims an exemption from
withholding tax in a jurisdiction other than the United States, Lender agrees
with and in favor of Agent and Borrowers, to deliver to Agent any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Administrative Borrower.  Each Lender agrees
promptly to notify Agent and Administrative Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(d)                                 If any Lender claims exemption from, or
reduction of, withholding tax and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender, such Lender agrees to notify Agent and Administrative
Borrower of  the percentage amount in which it is no longer the beneficial owner
of Obligations of Borrowers to such Lender.  To the extent of such percentage
amount, Agent and Borrowers will treat such Lender’s documentation provided
pursuant to Sections 15.11(b) or 15.11(c) as no longer valid.  With respect to
such percentage amount, such Lender may provide new documentation, pursuant to
Sections 15.11(b) or 15.11(c), if applicable.

 

60

--------------------------------------------------------------------------------


 

(e)                                  If any Lender is entitled to a reduction in
the applicable withholding tax, Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable withholding tax after taking
into account such reduction.  If the forms or other documentation required by
subsection (b) or (c) of this Section 15.11 are not delivered to Agent, then
Agent may withhold from any interest payment to such Lender not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

 

(f)                                    If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender due to a failure on the part of the Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent, as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section 15.11, together with all costs and expenses (including
attorneys fees and expenses).  The obligation of the Lenders under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

15.12                     Collateral Matters.

 

(a)                                  The Lenders hereby irrevocably authorize
Agent, at its option and in its sole discretion, to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrowers of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Administrative Borrower certifies to Agent that the sale or
disposition is permitted under Section 6.4 of this Agreement or the other Loan
Documents (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Borrower, no Guarantor
and none of their respective Subsidiaries owned any interest at the time the
Agent’s Lien was granted nor at any time thereafter, or (iv) constituting
property leased to a Borrower, a Guarantor or one of their respective
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement.  Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. 
Upon request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.12; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
any Borrower or any Guarantor in respect of) all interests retained by the
applicable Borrower or Guarantor, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

(b)                                 Agent shall have no obligation whatsoever to
any of the Lenders to assure that the Collateral exists or is owned by any
Borrower, any Guarantor or any of their respective Subsidiaries or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it

 

61

--------------------------------------------------------------------------------


 

being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

 

15.13                     Restrictions on Actions by Lenders; Sharing of
Payments.

 

(a)                                  Each of the Lenders agrees that it shall
not, without the express written consent of Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the written request of Agent, set
off against the Obligations, any amounts owing by such Lender to any Borrower or
Guarantor or any deposit accounts of any Borrower or Guarantor now or hereafter
maintained with such Lender.  Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s ratable
portion of all such distributions by Agent, such Lender promptly shall (1) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid herefore shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 

15.14                     Agency for Perfection.  Agent hereby appoints each
other Lender as its agent (and each Lender hereby accepts such appointment) for
the purpose of perfecting the Agent’s Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the Code (or under the equivalent
section of the PPSA) can be perfected only by possession or control or which may
be accorded higher priority in terms of perfection.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

 

15.15                     Payments by Agent to the Lenders.  All payments to be
made by Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent.  Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

 

15.16                     Concerning the Collateral and Related Loan Documents. 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement, the Second Lien Intercreditor Agreement and the other Loan
Documents.  Each member of the Lender Group agrees that any action taken by
Agent in accordance with the terms of this Agreement, the Second Lien
Intercreditor Agreement and the other Loan Documents relating to the Collateral
and the exercise by Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders.

 

62

--------------------------------------------------------------------------------


 

15.17                     Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.  By becoming a party to
this Agreement, each Lender:

 

(a)                                  is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit or examination report (each a “Report” and collectively, “Reports”)
prepared by or at the request of Agent, and Agent shall so furnish each Lender
with such Reports,

 

(b)                                 expressly agrees and acknowledges that Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that Agent or other party
performing any audit or examination will inspect only specific information
regarding Borrowers and will rely significantly upon the books and records of
Borrowers and their respective Subsidiaries, as well as on representations of
Borrowers’ personnel,

 

(d)                                 agrees to keep all Reports and other
material, non-public information regarding Borrowers and their respective
Subsidiaries and their operations, assets, and existing and contemplated
business plans in a confidential manner in accordance with Section 16.7, and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold Agent and any such other Lender preparing a Report harmless from any action
the indemnifying Lender may take or fail to take or any conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
loans or other credit accommodations that the indemnifying Lender has made or
may make to Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of Borrowers; and (ii) to pay
and protect, and indemnify, defend and hold Agent, and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including, attorneys fees and
costs) incurred by Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrowers, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of
Administrative Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from Administrative
Borrower, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Administrative Borrower a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.

 

15.18                     Several Obligations; No Liability.  Notwithstanding
that certain of the Loan Documents now or hereafter may have been or will be
executed only by or in favor of Agent in its capacity as such, and not by or in
favor of the Lenders, any and all obligations on the part of Agent (if any) to
make any credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such

 

63

--------------------------------------------------------------------------------


 

notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group.  No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender to fulfill
its obligations to make credit available hereunder, nor to advance for it or on
its behalf in connection with its Commitment, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.

 

15.19                     Bank Product Providers.  Each Bank Product Provider
shall be deemed a party hereto for purposes of any reference in a Loan Document
to the parties for whom Agent is acting; it being understood and agreed that the
rights and benefits of such Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s right to share in payments
and collections out of the Collateral as more fully set forth herein.  In
connection with any such distribution of payments and collections, Agent shall
be entitled to assume no amounts are due to any Bank Product Provider unless
such Bank Product Provider has notified Agent in writing of the amount of any
such liability owed to it prior to such distribution.

 

16.                               GENERAL PROVISIONS.

 

16.1                           Effectiveness.  This Agreement shall be binding
and deemed effective when executed by Borrowers, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

 

16.2                           Section Headings.  Headings and numbers have been
set forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

16.3                           Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed against the Lender Group or
Borrowers, whether under any rule of construction or otherwise.  On the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

16.4                           Severability of Provisions.  Each provision of
this Agreement shall be severable from every other provision of this Agreement
for the purpose of determining the legal enforceability of any specific
provision.

 

16.5                           Counterparts; Electronic Execution.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

16.6                           Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by any Borrower or Guarantor or the
transfer to the Lender Group of any property should for any reason subsequently
be declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or Guarantors automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

64

--------------------------------------------------------------------------------


 

16.7                           Confidentiality.  Agent and Lenders each
individually (and not jointly or jointly and severally) agree that material,
non-public information regarding Borrowers and their respective Subsidiaries,
their operations, assets, and existing and contemplated business plans shall be
treated by Agent and the Lenders in a confidential manner, and shall not be
disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except:  (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group, (b) to Subsidiaries
and Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 16.7,
(c) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (d) as may be agreed to in advance by Administrative
Borrower or its Subsidiaries or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, (e) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders), (f) in connection
with any assignment, prospective assignment, sale, prospective sale,
participation or prospective participations, or pledge or prospective pledge of
any Lender’s interest under this Agreement, provided that any such assignee,
prospective assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and
(g) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents.  The provisions of this Section 16.7 shall survive for 2
years after the payment in full of the Obligations.

 

16.8                           Integration.  This Agreement, together with the
other Loan Documents, reflects the entire understanding of the parties with
respect to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

 

16.9                           Parent as Agent for Borrowers.  Each Borrower
hereby irrevocably appoints Parent as the borrowing agent and attorney-in-fact
for all Borrowers (the “Administrative Borrower”) which appointment shall remain
in full force and effect unless and until Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower.  Each
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(i) to provide Agent with all notices with respect to Advances and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Advances and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.  It is understood that the
handling of the Loan Account and Collateral of Borrowers and Mondel in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers and Mondel in order to utilize the collective
borrowing powers of Borrowers and Mondel in the most efficient and economical
manner and at their request, and that Lender Group shall not incur liability to
any Borrower, Mondel or any other Person as a result hereof.  Each Borrower and
Mondel expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower and Mondel is dependent on the continued successful
performance of the integrated group.  To induce the Lender Group to do so, and
in consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower, by Mondel or by any
third party whosoever, arising from or incurred by reason of (a) the handling of
the Loan Account and Collateral of Borrowers and Mondel as herein provided,
(b) the Lender Group’s relying on any instructions of the Administrative
Borrower, or (c) any other action taken by the Lender Group

 

65

--------------------------------------------------------------------------------


 

hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 16.9 with respect to any liability that has been finally determined
by a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent-Related Person or Lender-Related
Person, as the case may be.

 

16.10                     Public Disclosure.  Parent, Borrower and each of their
respective Subsidiaries agrees that neither they nor any of their respective
Affiliates will issue any press release or other public disclosure using the
name of Agent, any Lender or any of their respective Affiliates or referring to
this Agreement or any other Loan Document without the prior written consent of
Agent and such Lender, except to the extent that such Person is required to do
so under Applicable Law (in which event, such Person will consult with Agent and
such Lender before issuing such press release or other public disclosure). 
Parent, Borrower and each of their respective Subsidiaries hereby authorize
Agent and each Lender, after consultation with Administrative Borrower, to
advertise the closing of the transactions contemplated by this Agreement, and to
make appropriate announcements of the financial arrangements entered into among
the parties hereto, as Agent and the Lenders shall deem appropriate, including
announcements commonly known as tombstones, in such trade publications, business
journals, newspapers of general circulation and to such selected parties as
Agent or such Lender shall deem appropriate.

 

16.11                     Borrowings Upon Partial Release of Availability
Block.  Upon Borrowers’ receipt of cash proceeds of the Second Lien Indebtedness
in an aggregate amount of not less than $18,000,000, that portion of the
Availability Block in the amount of $4,600,000 shall be released and Borrowers
shall automatically be deemed to have requested an Advance in the amount of
$4,600,000, the proceeds of which shall be funded to the Holding Account.  Funds
credited to the Holding Account shall not be released without the prior written
consent of Agent and Second Lien Agent, such consent not to be unreasonably
withheld in connection with a request to release such funds to make any payment
contemplated by Section 6.14(1)(a)(ii).

 

[Signature pages follow.]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

MAGNETEK, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

 

 

Its:

Executive VP and Chief Financial Officer

 

 

 

 

 

MAGNETEK ADS POWER, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

MAGNETEK MONDEL HOLDING, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation,

 

as Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Lane

 

 

 

 

 

Its:

Senior Vice President

 

 

67

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

 

Exhibit A-1

Form of Assignment and Acceptance

Exhibit B-1

Form of Borrowing Base Certificate

Exhibit C-1

Form of Compliance Certificate

Exhibit J-1

Form of Joinder to Intercompany Subordination Agreement

Exhibit L-1

Form of LIBOR Notice

Exhibit T-1

Form of Total Debt Limiter Certificate

 

 

Schedule A-1

Agent’s Account

Schedule C-1

Commitments

Schedule D-1

Designated Account

Schedule E-1

Eligible Inventory Locations

Schedule H-1

Holding Account

Schedule P-1

Permitted Liens

Schedule T-1

Applicable EBITDA Amounts

Schedule 1.1

Definitions

Schedule 2.7(a)

Cash Management Banks

Schedule 3.1

Conditions Precedent

Schedule 4.1

Real Property Locations

Schedule 4.5

Locations of Inventory and Equipment

Schedule 4.7(a)

States of Organization

Schedule 4.7(b)

Chief Executive Offices

Schedule 4.7(c)

Organizational Identification Numbers

Schedule 4.7(d)

Commercial Tort Claims

Schedule 4.8(b)

Capitalization of Borrowers

Schedule 4.8(c)

Capitalization of Borrowers’ Subsidiaries

Schedule 4.10

Litigation

Schedule 4.13(a)

Certain Employee Pension Benefit Plans

Schedule 4.13(d)

Certain Employee Health Benefit Plans

Schedule 4.13(j)

Canadian Employee Plan Disclosures

Schedule 4.14

Environmental Matters

Schedule 4.15

Intellectual Property

Schedule 4.17

Deposit Accounts and Securities Accounts

Schedule 4.19

Permitted Indebtedness

Schedule 4.20

Material Contracts

Schedule 4.28

Operating Lease Obligations

Schedule 4.26

Adverse Agreements

Schedule 4.29

Insurance

Schedule 5.2

Collateral Reporting

Schedule 5.3

Financial Statements, Reports, Certificates

Schedule 5.17

Scheduled Contribution Payments

Schedule 6.12

Existing Investments

Schedule 6.20

Agreements Affecting Subsidiaries

 

--------------------------------------------------------------------------------